





EXHIBIT 10.7


































AARON’S, INC.
EMPLOYEES RETIREMENT PLAN








































Amendment and Restatement
Effective January 1, 2016













--------------------------------------------------------------------------------





AARON’S, INC.
EMPLOYEES RETIREMENT PLAN




Aaron’s, Inc. (the “Controlling Company”) hereby amends and restates the
Aaron’s, Inc. Employees Retirement Plan and Trust, and renames it as the
Aaron’s, Inc. Employees Retirement Plan (the “Plan”).


STATEMENT OF PURPOSE


A.    The Plan was previously known as the Aaron Rents, Inc. Employees
Retirement Plan and Trust, and was renamed as the Aaron’s, Inc. Employees
Retirement Plan and Trust effective as of April 20, 2009. The Plan was
previously amended and restated effective as of December 31, 2010, and was
subsequently amended. The Plan as set forth in this document is intended to be a
continuation of the Plan as previously in effect and to rename it as the
Aaron’s, Inc. Employees Retirement Plan. The trust provisions are in a separate
document effective December 15, 2015.


B.    The primary purpose of the Plan is to recognize the contributions made to
the Controlling Company and its participating affiliates by employees and to
reward those contributions by providing eligible employees with an opportunity
to accumulate savings for their future security.


C.    The Controlling Company intends that the Plan be a profit sharing plan
qualified under Sections 401(a) and 401(k) of the Internal Revenue Code of 1986,
as amended. The Plan is intended to be a safe harbor 401(k) plan pursuant to
Internal Revenue Code Sections 401(k)(12) and 401(m)(11).


STATEMENT OF AGREEMENT


To amend and restate the Plan with the purposes and goals as hereinabove
described, the Controlling Company hereby sets forth the terms and provisions as
follows:







--------------------------------------------------------------------------------







TABLE OF CONTENTS


 
 
 
PAGE
 
 
 
 
ARTICLE I DEFINITIONS
1
1.1
Account
1
1.2
ACP or Actual Contribution Percentage
1
1.3
ACP Tests
1
1.4
Active Participant
1
1.5
Administrative Committee
1
1.6
Affiliate
1
1.7
After-Tax Account
2
1.8
After-Tax Contributions
2
1.9
Annual Addition
2
1.10
Before-Tax Account
2
1.11
Before-Tax Contributions
2
1.12
Beneficiary
2
1.13
Board
2
1.14
Break in Service
2
 
(a)
General Rule
2
 
(b)
Family and Medical Leave
3
1.15
Catch-Up Contributions
3
1.16
Code
3
1.17
Company Stock
3
1.18
Company Stock Fund
3
1.19
Compensation
3
 
(a)
Benefit Compensation
3
 
(b)
Top-Heavy Compensation
4
 
(c)
Code Section 415 Compensation
5
 
(d)
Key Employee and Highly Compensated Employee Compensation
6
1.20
Contributions
6
1.21
Controlling Company
6
1.22
Covered Employee
6
1.23
Deferral Election
6
1.24
Defined Benefit Minimum
6
1.25
Defined Benefit Plan
6
1.26
Defined Contribution Minimum
6
1.27
Defined Contribution Plan
7
1.28
Determination Date
7
1.29
Disability or Disabled
7
1.30
Effective Date
7



i

--------------------------------------------------------------------------------




1.31
Elective Deferrals
7
1.32
Eligible Nonhighly Compensated Participant
7
1.33
Eligible Participant
7
1.34
Eligible Retirement Plan
7
1.35
Eligible Rollover Distribution
8
1.36
Employee
8
1.37
Employment Date
8
1.38
Entry Date
8
1.39
ERISA
8
1.40
Forfeiture
9
1.41
Highly Compensated Employee
9
 
(a)
General Rule
9
 
(b)
Compliance with Code Section 414(q)
9
1.42
Hour of Service
9
 
(a)
General Rule
9
 
(b)
Equivalencies
10
 
(c)
Changes by Administrative Committee
10
 
(d)
Computation Period
11
1.43
Investment Committee
11
1.44
Investment Fund or Investment Funds
11
1.45
Key Employee
11
1.46
Leave of Absence
11
1.47
Limitation Year
11
1.48
Matching Account
11
1.49
Maximum Deferral Amount
11
1.50
Named Fiduciary
11
1.51
Nonelective Account
11
1.52
Nonelective Contributions
11
1.53
Non-Key Employee
11
1.54
Normal Retirement Age
11
1.55
Participant
12
1.56
Participant Contributions
12
1.57
Participating Company
12
1.58
Permissive Aggregation Group
12
1.59
Plan
12
1.60
Plan Year
12
1.61
Prior Plan
12
1.62
Qualified Military Service
12
1.63
Qualified Spousal Waiver
12
1.64
Required Aggregation Group
12
1.65
Rollover Account
12
1.66
Rollover Contribution
12
1.67
Roth Account
13



ii

--------------------------------------------------------------------------------




1.68
Roth Contributions
13
1.69
Roth Rollover Account
13
1.70
Safe Harbor Matching Account
13
1.71
Safe Harbor Matching Contributions
13
1.72
Spouse or Surviving Spouse
13
1.73
Supplemental Account
13
1.74
Supplemental Contributions
13
1.75
Top-Heavy Group
13
1.76
Top-Heavy Plan
13
1.77
Transfer Account
13
1.78
Transfer Contributions
14
1.79
Trust or Trust Agreement
14
1.80
Trust Fund
14
1.81
Trustee
14
1.82
Valuation Date
14
1.83
Year of Eligibility Service
14
 
(a)
Predecessor Plan
14
 
(b)
Predecessor Employer
14
 
(c)
Reemployed Veterans
15
1.84
Years of Vesting Service
15
 
(a)
Pre-Break Service
15
 
(b)
Post-Break Service
15
 
(c)
Predecessor Plan
15
 
(d)
Predecessor Employer
15
 
(e)
Reemployed Veterans
15
ARTICLE II ELIGIBILITY
16
2.1
Initial Eligibility Requirements
16
 
(a)
General Rule
16
 
(b)
Safe Harbor Matching Contributions and Nonelective Contributions
16
 
(c)
Participation on Effective Date
16
 
(d)
New Participating Companies
16
2.2
Treatment of Interruptions of Service
16
 
(a)
Leave of Absence or Layoff
16
 
(b)
Termination Before Participation
16
 
(c)
Termination After Participation
17
2.3
Change in Status
17
 
(a)
Exclusion Before Participation
17
 
(b)
Exclusion After Participation
17
 
(c)
Change to Covered Employee Status
17
2.4
Participant Information
17
ARTICLE III CONTRIBUTIONS
18
3.1
Participant Contributions
18
 
(a)
Generally
18



iii

--------------------------------------------------------------------------------




 
(b)
After-Tax Contributions
18
 
(c)
Deferral Elections
18
 
(d)
Catch-Up Contributions
19
 
(e)
Before-Tax and Roth Contributions
20
3.2
Safe Harbor Matching Contributions
20
3.3
Nonelective Contributions
20
3.4
Form of Contributions
21
3.5
Timing of Contributions
21
 
(a)
Before-Tax and Roth Contributions
21
 
(b)
Company Contributions
21
3.6
Contingent Nature of Company Contributions
21
3.7
Restoration Contributions
21
 
(a)
Restoration Upon Buy-Back
21
 
(b)
Restoration of Forfeitures
22
 
(c)
Restoration Contribution
22
3.8
Reemployed Veterans
22
ARTICLE IV ROLLOVERS AND TRANSFERS BETWEEN PLANS
23
4.1
Rollover Contributions
23
 
(a)
Request by Covered Employee
23
 
(b)
Acceptance of Rollover
23
 
(c)
Rollovers to Roth Accounts
23
 
(d)
Separate Accounting for After-Tax Rollovers
23
4.2
Transfer Contributions
24
 
(a)
Direct Transfers Permitted
24
 
(b)
Mergers and Spin-Offs Permitted
24
 
(c)
Establishment of Transfer Accounts
24
 
(d)
Transfer Accounts
24
4.3
Spin-Offs to Other Plans
24
ARTICLE V PARTICIPANTS’ ACCOUNTS; CREDITING AND ALLOCATIONS
25
5.1
Establishment of Participants’ Accounts
25
5.2
Allocation and Crediting of Before-Tax, Roth, After-Tax, Safe Harbor Matching,
Rollover and Transfer Contributions
25
5.3
Allocation and Crediting of Nonelective Contributions
25
5.4
Crediting of Restoration Contributions
26
5.5
Allocation and Crediting of Supplemental Contributions
26
 
(a)
General Provision
26
 
(b)
Per Capita Supplemental Contributions
26
 
(c)
Proportional Supplemental Contributions
26
 
(d)
Targeted Supplemental Contributions
26
 
(e)
Supplemental Matching Contributions
27
5.6
Allocation of Forfeitures
27
5.7
Allocation and Crediting of Investment Experience
27
5.8
Allocation of Adjustments Upon Changes in Capitalization
27



iv

--------------------------------------------------------------------------------




5.9
Good Faith Valuation Binding
28
ARTICLE VI CONTRIBUTION AND SECTION 415 LIMITATIONS AND NONDISCRIMINATION
REQUIREMENTS
29
6.1
Maximum Limitation on Elective Deferrals
29
 
(a)
Maximum Elective Deferrals Under Participating Company Plans
29
 
(b)
Return of Excess Participant Contributions
29
 
(c)
Return of Excess Elective Deferrals Provided by Other Participating Company
Arrangements
29
 
(d)
Discretionary Return of Elective Deferrals
29
 
(e)
Return of Excess Annual Additions
30
 
(f)
Coordination of Before-Tax Contributions and Roth Contributions
30
6.2
Nondiscrimination Requirements for Before-Tax and Roth Contributions
30
6.3
Nondiscrimination Requirements for After-Tax Contributions
30
 
(a)
ACP Tests
30
 
(b)
ACP or Actual Contribution Percentage
30
 
(c)
Adjustments to Actual Contribution Percentages
31
 
(d)
Multiple Plans
32
 
(e)
Separate Testing
32
 
(f)
Interpretation
32
6.4
Order of Application
33
6.5
Code Section 415 Limitations on Maximum Contributions
33
 
(a)
General Limit on Annual Additions
33
 
(b)
Rules of Application
33
 
(c)
Combined Plan Limit
34
 
(d)
Compliance with Code Section 415
34
6.6
Construction of Limitations and Requirements
34
ARTICLE VII INVESTMENTS
35
7.1
Establishment of Trust Account
35
7.2
Investment Funds
35
 
(a)
Establishment of Investment Funds
35
 
(b)
Reinvestment of Cash Earnings
35
7.3
Participant Direction of Investments
35
 
(a)
Investment of Contributions
35
 
(b)
Investment of Existing Account Balances
36
 
(c)
Conditions Applicable to Elections
36
 
(d)
Restrictions on Investments
36
 
(e)
Sales and Purchases of Company Stock
36
7.4
Valuation
37
7.5
Purchase of Life Insurance
37
7.6
Voting and Tender Offer Rights with Respect to Investment Funds
37
7.7
Fiduciary Responsibilities for Investment Directions
37
7.8
Appointment of Investment Manager; Authorization to Invest in Collective Trust
37
 
(a)
Investment Manager
37



v

--------------------------------------------------------------------------------




 
(b)
Collective Trust
38
7.9
Voting and Tender Offer Rights With Respect to Company Stock
38
 
(a)
Voting Rights
38
 
(b)
Tender Offer Rights
38
 
(c)
Confidentiality
38
 
(d)
Dissemination of Pertinent Information
38
ARTICLE VIII VESTING IN ACCOUNTS
39
8.1
General Vesting Rule
39
 
(a)
Fully Vested Accounts
39
 
(b)
Matching and Nonelective Accounts
39
 
(c)
Transfer Accounts
39
8.2
Vesting Upon Attainment of Normal Retirement Age, Death or Disability
39
8.3
Timing of Forfeitures and Vesting after Restoration Contributions
39
 
(a)
Timing of Forfeitures
39
 
(b)
Reemployment and Vesting After Cash-Out Distribution
40
 
(c)
Reemployment and Vesting Before Any Distribution
40
8.4
Amendment to Vesting Schedule
40
 
(a)
Changes to Vesting of Future Contributions
40
 
(b)
Changes to Vesting of Existing Accounts
40
ARTICLE IX IN-SERVICE WITHDRAWALS AND LOANS
41
9.1
In-Service Withdrawals
41
 
(a)
General
41
 
(b)
Election to Withdraw
41
 
(c)
Payment of Withdrawal
41
 
(d)
Effect of Outstanding Loan
41
9.2
Hardship Withdrawals
41
 
(a)
Parameters of Hardship Withdrawals
41
 
(b)
Immediate and Heavy Financial Need
41
 
(c)
Necessary to Satisfy a Financial Need
42
9.3
Rollover Account Withdrawals
42
9.4
After-Tax Account Withdrawals
42
9.5
Age 59½ Withdrawals
42
9.6
Distributions and Withdrawals from Transfer Accounts
42
9.7
Loans to Participants
43
 
(a)
Grant of Authority
43
 
(b)
Nondiscriminatory Policy
43
 
(c)
Minimum Loan Amount
43
 
(d)
Maximum Loan Amount
43
 
(e)
Adequacy of Security
44
 
(f)
Rate of Interest
44
 
(g)
Crediting Loan Payments to Accounts
44
 
(h)
Remedies in the Event of Default
44
 
(i)
Suspension of Repayments for Leaves
45



vi

--------------------------------------------------------------------------------




9.8
Transition Rule
45
ARTICLE X PAYMENT OF BENEFITS FROM ACCOUNTS
46
10.1
Benefits Payable for Reasons Other Than Death
46
 
(a)
General Rule Concerning Benefits Payable
46
 
(b)
Timing of Distribution
46
 
(c)
Restrictions on Distributions from Before-Tax, Roth, Safe Harbor Matching and
Supplemental Accounts
47
 
(d)
Delay Upon Reemployment
48
10.2
Death Benefits
48
10.3
Forms of Distribution
48
 
(a)
Method
48
 
(b)
Direct Rollover Distributions
50
10.4
Qualified Domestic Relations Orders
50
10.5
Beneficiary Designation
51
 
(a)
General
51
 
(b)
No Designation or Designee Dead or Missing
51
10.6
Forfeiture of Benefits by Killers
52
10.7
Claims
52
 
(a)
Participant Rights
52
 
(b)
Procedure
52
 
(c)
Review Procedure
53
 
(d)
Satisfaction of Claims
54
10.8
Explanation of Rollover Distributions
55
10.9
Unclaimed Benefits
55
10.10
Recovery of Mistaken Payments
55
10.11
Recordkeeper Transition Rule
55
ARTICLE XI ADMINISTRATION
56
11.1
Administrative Committee; Appointment and Term of Office
56
 
(a)
Appointment
56
 
(b)
Removal; Resignation
56
11.2
Organization of Administrative Committee
56
11.3
Powers and Responsibility
56
 
(a)
Fiduciary Responsibilities
56
 
(b)
Other Powers
57
11.4
Delegation
58
11.5
Reporting and Disclosure
58
11.6
Construction of the Plan
58
11.7
Assistants and Advisors
58
 
(a)
Engaging Advisors
58
 
(b)
Reliance on Advisors
59
11.8
Investment Committee
59
 
(a)
Appointment
59
 
(b)
Duties
59



vii

--------------------------------------------------------------------------------




11.9
Direction of Trustee
59
11.10
Bonding
60
11.11
Indemnification
60
ARTICLE XII ALLOCATION OF AUTHORITY AND RESPONSIBILITIES
61
12.1
Controlling Company
61
 
(a)
General Responsibilities
61
 
(b)
Authority of Participating Companies
61
12.2
Administrative Committee
61
 
(a)
General Responsibilities
61
 
(b)
Allocation of Authority
61
12.3
Investment Committee
61
12.4
Trustee
62
12.5
Limitations on Obligations of Fiduciaries
62
12.6
Delegation
62
12.7
Multiple Fiduciary Roles
62
Article XIII AMENDMENT, TERMINATION AND ADOPTION
63
13.1
Amendment
63
13.2
Termination
63
 
(a)
Right to Terminate
63
 
(b)
Vesting Upon Complete Termination
63
 
(c)
Dissolution of Trust
63
 
(d)
Vesting Upon Partial Termination
64
13.3
Adoption of the Plan by a Participating Company
64
 
(a)
Procedures for Participation
64
 
(b)
Single Plan
64
 
(c)
Authority under Plan
65
 
(d)
Contributions to Plan
65
 
(e)
Withdrawal from Plan
65
13.4
Merger, Consolidation and Transfer of Assets or Liabilities
65
ARTICLE XIV TOP-HEAVY PROVISIONS
66
14.1
Top-Heavy Plan Years
66
14.2
Determination of Top-Heavy Status
66
 
(a)
Application
66
 
(b)
Special Definitions
66
 
(c)
Special Rules
67
14.3
Top-Heavy Minimum Contribution
69
 
(a)
Multiple Defined Contribution Plans
69
 
(b)
Defined Contribution and Benefit Plans
69
 
(c)
Defined Contribution Minimum
69
 
(d)
Defined Benefit Minimum
69
14.4
Top-Heavy Minimum Vesting
70
14.5
Construction of Limitations and Requirements
70



viii

--------------------------------------------------------------------------------




ARTICLE XV MISCELLANEOUS
71
15.1
Nonalienation of Benefits and Spendthrift Clause
71
 
(a)
General Nonalienation Requirements
71
 
(b)
Exception for Qualified Domestic Relations Orders
71
 
(c)
Exception for Loans from the Plan
71
 
(d)
Exception for Crimes Against the Plan
71
15.2
Headings
72
15.3
Construction, Controlling Law
72
15.4
Legally Incompetent
72
15.5
Title to Assets, Benefits Supported Only By Trust Fund
72
15.6
Legal Action
73
15.7
Exclusive Benefit; Refund of Contributions
73
 
(a)
Permitted Refunds
73
 
(b)
Payment of Refund
73
 
(c)
Limitation on Refund
73
15.8
Plan Expenses
73
15.9
Satisfaction of Writing Requirement By Other Means
74
 
 
 
 
SCHEDULE A
1
 
 
SCHEDULE B
1
 
 
SCHEDULE C
1









ix

--------------------------------------------------------------------------------





ARTICLE I
DEFINITIONS
For purposes of the Plan, the following terms, when used with an initial capital
letter, will have the meanings set forth below unless a different meaning
plainly is required by the context.


1.1    Account means, with respect to a Participant or Beneficiary, the amount
of money or other property in the Trust Fund, as is evidenced by the last
balance posted in accordance with the terms of the Plan to the account record
established for such Participant or Beneficiary. The Administrative Committee,
as required by the terms of the Plan and otherwise as it deems necessary or
desirable in its sole discretion, may establish and maintain separate
subaccounts for each Participant and Beneficiary. “Account” will refer to the
aggregate of all separate subaccounts or to individual, separate subaccounts, as
may be appropriate in context.
1.2    ACP or Actual Contribution Percentage means the percentage described in
Section 6.3(b).
1.3    ACP Tests means the nondiscrimination tests described in Section 6.3.
1.4    Active Participant means, for any Plan Year (or any portion thereof), any
Covered Employee who, pursuant to the terms of Article II, has been admitted to,
and not removed from, active participation in the Plan since the last date his
employment commenced or recommenced; provided, to the extent applicable, “Active
Participant” will apply separately to each type of Contribution that has a
different eligibility requirement under Section 2.1.
1.5    Administrative Committee means the committee which will act to administer
the Plan as provided in Article XI. The Administrative Committee will be the
plan administrator, as that term is defined in Code Section 414(g) and the
administrator, as that term is defined in ERISA Section 3(16)(A). To the extent
that an Administrative Committee is not appointed, the Controlling Company may
act in lieu of the Administrative Committee.
1.6    Affiliate means, as of any date, (i) a Participating Company, and (ii)
any company, person or organization which, on such date, (A) is a member of the
same controlled group of corporations (within the meaning of Code Section
414(b)) as is a Participating Company; (B) is a trade or business (whether or
not incorporated) which controls, is controlled by or is under common control
(within the meaning of Code Section 414(c)) with a Participating Company; (C) is
a member of an affiliated service group (as defined in Code Section 414(m))
which includes a Participating Company; or (D) is required to be aggregated with
a Participating Company pursuant to regulations under Code Section 414(o).
Solely for purposes of Sections 6.5, 1.19(a)(5) and 1.19(c), the term
“Affiliate” as defined in this Section will be deemed to include any entity that
would be an Affiliate if the phrase “more than 50 percent” were substituted for
the phrase “at least 80 percent” in each place the latter phrase appears in Code
Section 1563(a)(1).


1

--------------------------------------------------------------------------------




1.7    After-Tax Account means the separate subaccount established and
maintained on behalf of a Participant or Beneficiary to reflect his interest in
the Trust Fund attributable to After-Tax Contributions.
1.8    After-Tax Contributions means the after-tax employee contributions paid
by a Participating Company to the Trust Fund at the election of Participants
pursuant to the terms of Section 3.1(b).
1.9    Annual Addition means the sum of the amounts described in Code Section
415(c)(2).
1.10    Before-Tax Account means the separate subaccount established and
maintained on behalf of a Participant or Beneficiary to reflect his interest in
the Trust Fund attributable to his Before-Tax Contributions.
1.11    Before-Tax Contributions means the amounts paid by each Participating
Company to the Trust Fund at the election of Participants pursuant to the terms
of Section 3.1(a) that the Participant has not irrevocably designated as Roth
Contributions pursuant to Section 3.1(e).
1.12    Beneficiary means the person(s) designated in accordance with Section
10.5 to receive any death benefits that may be payable under the Plan upon the
death of a Participant.
1.13    Board means the board of directors of the Controlling Company. To the
extent any committee of the Board has the authority to act on behalf of the
Board, an action taken by such committee will be treated as an action by the
Board.
1.14    Break in Service will have the meaning set forth in subsection (a)
hereof, subject to the terms of subsection (b) hereof:
(a)    General Rule.
(1)    Subject to the terms of subsection (a)(2) hereof, “Break in Service”
means, with respect to an Employee, any Plan Year during which such Employee
fails to complete more than 500 Hours of Service, but excluding any Plan Year in
which the Employee is on an authorized Leave of Absence on the last day of such
Plan Year; provided, a Break in Service will not be deemed to have occurred
during any period for which the Employee is granted a Leave of Absence if he
returns to the service of an Affiliate within the time permitted. A Break in
Service will be deemed to have commenced on the first day of the year in which
it occurs.
(2)    For purposes of determining whether or not an Employee has incurred a
Break in Service, and solely for the purpose of avoiding a Break in Service, an
Employee absent from work due to a “Maternity or Paternity Leave” will be
credited with (i) the number of Hours of Service with which he normally would
have been credited but for the Maternity or Paternity Leave, or (ii) if the
Administrative Committee is unable to determine the hours described in clause
(i) hereof, 8 Hours of Service for each day of absence included in the Maternity
or Paternity Leave; provided, the maximum number of Hours of Service credited
for purposes of


2

--------------------------------------------------------------------------------




this subsection (a)(2) will not exceed 501 hours. Hours of Service so credited
will be applied only to the year in which the Maternity or Paternity Leave
begins, unless such Hours of Service are not required to prevent the Employee
from incurring a Break in Service for such year, in which event such Hours of
Service will be credited to the Employee in the immediately following year. No
Hour of Service will be credited due to Maternity or Paternity Leave as
described in this subsection unless the Employee furnishes proof satisfactory to
the Administrative Committee that his absence from work was due to a Maternity
or Paternity Leave and of the number of days he was absent due to the Maternity
or Paternity Leave. The Administrative Committee will prescribe uniform and
nondiscriminatory procedures by which to make the above determinations. For
purposes of this paragraph, a “Maternity or Paternity Leave” means any period
during which an Employee is absent from work as an Employee (i) because of the
pregnancy of such Employee, (ii) because of the birth of a child of such
Employee, (iii) because of the placement of a child with such Employee in
connection with the adoption of such child by such Employee, or (iv) for
purposes of such Employee caring for a child immediately after the birth or
placement of such child.
(b)    Family and Medical Leave. For purposes of determining whether or not an
Employee has incurred a Break in Service, and solely for the purpose of avoiding
a Break in Service, to the extent required under the Family and Medical Leave
Act of 1993 and the regulations thereunder, an Employee will be deemed to be
performing services for an Affiliate during any period the Employee is granted
leave under such Act.
1.15    Catch-Up Contributions means the additional Participant Contributions
that may be made pursuant to the terms of Section 3.1(d) by Participants who
have reached age 50 by the last day of a calendar year.
1.16    Code means the Internal Revenue Code of 1986, as amended, and any
succeeding federal tax provisions.
1.17    Company Stock means the $0.50 par value common stock of the Controlling
Company.
1.18    Company Stock Fund means the Investment Fund invested primarily in
shares of Company Stock.
1.19    Compensation will have the meaning set forth in subsection (a), (b), (c)
or (d) hereof, whichever is applicable:
(a)    Benefit Compensation. For purposes of determining the amount of
Participant Contributions and After-Tax Contributions pursuant to Section 3.1,
determining the amount of Safe Harbor Matching Contributions pursuant to Section
3.2, determining the amount of Nonelective Contributions pursuant to Section
3.3, and for all other purposes except those set forth in subsections (b), (c)
and (d) hereof, “Compensation” will mean, for any Plan Year or other period, the
total of the amounts described in subsections (1) and (2), excluding the amounts
described in subsections (3), (4), (5) and (6), as follows:


3

--------------------------------------------------------------------------------




(1)    the Participant’s compensation from the Participating Companies that is
currently includable in such Participant’s gross income for Federal income tax
purposes; plus
(2)    any elective deferral as defined in Code Section 402(g)(3), and any
amount which is contributed or deferred by an Affiliate at the election of the
Employee and which is not includible in the gross income of the Employee by
reason of Code Sections 125, 457(b) or 132(f)(4); excluding
(3)    all amounts that consist of any reimbursements or other expense
allowances, fringe benefits (cash and noncash, including but not limited to all
equity-based compensation), moving expenses, deferred compensation (including
distributions from nonqualified deferred compensation plans) and welfare
benefits (even if includible in gross income); excluding
(4)    all amounts that consist of any amounts paid or made available to
Participant during the Plan Year while he is not an Active Participant;
excluding
(5)    all amounts that would otherwise be considered Compensation under the
above subsections (1) through (4) but which are paid after the Participant’s
severance from employment with all Affiliates, except to the extent that (A) the
Compensation is paid within 2½ months after severance from employment, and
(B)(i) the Compensation is regular compensation for services during the
Employee’s regular working hours, or compensation for services outside the
employee’s regular working hours (such as overtime or shift differential),
commissions, and other similar payments, and the Compensation would have been
paid to the Employee prior to severance from employment if the employee had
continued in employment with an Affiliate; or (ii) the Compensation is payment
for unused accrued bona fide vacation leave that the Employee would have been
able to use if employment had continued and the Compensation would have been
included in Compensation under the Plan if paid prior to severance from
employment, and it is paid within 30 days after severance from employment. The
exclusion under this subsection does not apply to payments to an individual who
does not currently perform services for an Affiliate because of Qualified
Military Service, to the extent the payments do not exceed the amounts the
individual would have received if the individual had continued to perform
services for an Affiliate rather than entering Qualified Military Service. For
purposes of this subsection, a Participant will not be considered to have a
severance from employment if, in connection with a change of employment, the
Participant’s new employer maintains the Plan as a Participating Company with
respect to the Participant; excluding
(6)    all Compensation in excess of $200,000 or such other limit as is
applicable for the Plan Year under Code Section 401(a)(17).
(b)    Top-Heavy Compensation. Solely for purposes of Section 14.3 (relating to
minimum Contributions under a Top-Heavy Plan), “Compensation” will mean, with
respect to a Participant for a specified period, the amounts described in
subsections (1) and (2), excluding the amounts described in subsections (3) and
(4), as follows


4

--------------------------------------------------------------------------------




(1)    all amounts that are wages within the meaning of Code Section 3401(a) and
all other payments of compensation to an Employee by an Affiliate (in the course
of the Affiliate’s trade or business) for which the Affiliate is required to
furnish the Employee a written statement under Code Sections 6041(d),
6051(a)(3) and 6052 (i.e., all amounts reportable by Affiliates on IRS Form
W-2); provided, such amounts will be determined without regard to any rules that
limit the remuneration included in wages based on the nature or location of
employment or the services performed (such as the exception for agricultural
labor in Code Section 3401(a)(2)); plus
(2)    any elective deferral as defined in Code Section 402(g)(3), and any
amount which is contributed or deferred by an Affiliate at the election of the
Employee and which is not includible in the gross income of the Employee by
reason of Code Sections 125, 457(b) or 132(f)(4); excluding
(3)    all amounts that would otherwise be considered Compensation under the
above subsections (1) and (2) but which are paid after the Participant’s
severance from employment with all Affiliates, except to the extent that (A) the
Compensation is paid by the later of 2½ months after severance from employment
or the end of the Plan Year that includes the date of severance from employment,
and (B)(i) the Compensation is regular compensation for services during the
Employee’s regular working hours, or compensation for services outside the
employee’s regular working hours (such as overtime or shift differential),
commissions, and other similar payments, and the Compensation would have been
paid to the Employee prior to severance from employment if the employee had
continued in employment with an Affiliate; or (ii) the Compensation is payment
for unused accrued bona fide vacation leave that the Employee would have been
able to use if employment had continued and the Compensation would have been
included in Compensation under the Plan if paid prior to severance from
employment, and it is paid within 30 days after severance from employment. The
exclusion under this subsection does not apply to payments to an individual who
does not currently perform services for an Affiliate because of Qualified
Military Service, to the extent the payments do not exceed the amounts the
individual would have received if the individual had continued to perform
services for an Affiliate rather than entering Qualified Military Service. For
purposes of this subsection, a Participant will not be considered to have a
severance from employment if, in connection with a change of employment, the
Participant’s new employer maintains the Plan as a Participating Company with
respect to the Participant; excluding
(4)    all Compensation in excess of $200,000 or such other limit as is
applicable for the Plan Year under Code Section 401(a)(17).
(c)    Code Section 415 Compensation. Solely for purposes of Section 6.5
(relating to maximum contribution and benefit limitations under Code Section
415), “Compensation” will mean, with respect to a Participant for a Limitation
Year, the total of the amounts from all Affiliates referred to in subsections
(b)(1) and (b)(2), minus the amounts referred to in subsections (b)(3) and
(b)(4).


5

--------------------------------------------------------------------------------




(d)    Key Employee and Highly Compensated Employee Compensation. Solely for
purposes of determining which Employees are Key Employees and which Employees
are Highly Compensated Employees for any applicable Plan Year, “Compensation”
will mean, with respect to an Employee for a specified Plan Year, the total of
the amounts from all Affiliates referred to in subsections (b)(1) and (b)(2)
hereof, minus the amounts referred to in subsection (b)(3).
1.20    Contributions means, individually or collectively, the Before-Tax, Roth,
After-Tax, Safe Harbor Matching, Nonelective, Rollover and Transfer
Contributions permitted under the Plan.
1.21    Controlling Company means Aaron’s, Inc., and its successors that adopt
the Plan.
1.22    Covered Employee means an Employee of a Participating Company other
than:
(a)    An Employee who is a leased employee within the meaning of Code Section
414(n);


(b)    An individual classified as an independent contractor or leased employee
under a Participating Company’s worker classification practices (whether or not
such individual is actually an Employee);


(c)    An Employee who is included in a unit of Employees covered by a
collective bargaining agreement between employee representatives and one or more
Participating Companies, provided that retirement benefits were the subject of
good faith bargaining between employee representatives and the Participating
Company or Participating Companies, unless the terms of the collective
bargaining agreement require that such Employee be eligible to participate in
the Plan; or


(d)    An Employee who is a nonresident alien who receives no earned income from
an Affiliate which constitutes income from sources within the United States.


1.23    Deferral Election means an election by an Active Participant directing
the Participating Company of which he is an Employee to withhold a percentage of
his current Compensation from his paychecks and to contribute such withheld
amount to the Plan as Before-Tax, Roth and/or After-Tax Contributions, pursuant
to the terms of Section 3.1.
1.24    Defined Benefit Minimum means the minimum benefit level as described in
Section 14.3(d).
1.25    Defined Benefit Plan means any qualified retirement plan maintained by
an Affiliate which is not a Defined Contribution Plan.
1.26    Defined Contribution Minimum means the minimum contribution level as
described in Section 14.3(c).


6

--------------------------------------------------------------------------------




1.27    Defined Contribution Plan means any qualified retirement plan maintained
by an Affiliate which provides for an individual account for each participant
and for benefits based solely on the amount contributed to the participant’s
account and any income, expenses, gains, losses and forfeitures of accounts of
other participants that may be allocated to such participant’s account.
1.28    Determination Date means the date described in Section 14.2(b)(1).
1.29    Disability or Disabled means (i) with respect to a Participant whose
initial Employment Date is before January 1, 2015, the permanent and lasting
inability of the Participant, due to illness, accident or other physical or
mental incapability, to perform his usual duties and services of his employment
with the Affiliates; or (ii) with respect to a Participant whose initial
Employment Date is on or after January 1, 2015, that the Participant is eligible
to receive Social Security disability benefits.
1.30    Effective Date means January 1, 2016, the date that this restatement of
the Plan generally will be effective; provided, any effective date specified
herein for any provision, if different from the “Effective Date,” will control.
The effective date of participation in the Plan for each Participating Company
will be the date set forth with respect to the Participating Company in records
of the Controlling Company or the Administrative Committee.
1.31    Elective Deferrals means, with respect to a Participant for any calendar
year, the total amount of his Before-Tax and Roth Contributions plus such other
amounts as determined pursuant to the terms of Code Section 402(g)(3).
1.32    Eligible Nonhighly Compensated Participant means, for a Plan Year, a
Participant who (i) is not a Highly Compensated Employee, and (ii) is taken into
account in performing the ACP Tests.
1.33    Eligible Participant means, with respect to an allocation of Nonelective
Contributions for a Plan Year, any Active Participant who was in the active
employ of an Affiliate on the last day of such Plan Year.
1.34    Eligible Retirement Plan means either (i) an individual retirement
account described in Code Section 408(a), (ii) an individual retirement annuity
described in Code Section 408(b) (other than an endowment contract), (iii) a
qualified trust described in Code Section 401(a) the terms of which permit the
acceptance of rollover distributions, (iv) an annuity plan described in Code
Section 403(a), (v) an annuity contract described in Code Section 403(b), (vi)
an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred from the Plan, or (vii) a Roth IRA described in Code Section
408A. This definition will also apply in the case of a distribution to a
Surviving Spouse, or to a Spouse or former Spouse who is the alternate payee
under a qualified domestic relations order, as defined in Code Section 414(p).
In the case of a distribution to a non-spouse Beneficiary, Eligible Retirement
Plan will mean (i) an individual retirement account described in Code Section
408(a), (ii) an individual retirement annuity described in Code Section 408(b)
(other than an endowment contract), or (iii) a Roth IRA described in Code
Section 408A, in each case established for the purpose of receiving the
distribution on behalf of the Beneficiary.


7

--------------------------------------------------------------------------------




1.35    Eligible Rollover Distribution means any distribution to a Participant,
his Surviving Spouse (after his death), a Spouse or former Spouse who is the
alternate payee under a qualified domestic relations order as defined in Code
Section 414(p), or a non-spouse Beneficiary, of all or any portion of his
Account; provided, “Eligible Rollover Distribution” will not include (i) any
distribution which is one of a series of substantially equal periodic payments
made not less frequently than annually, (A) for the life (or life expectancy) of
the Participant or the joint lives (or joint life expectancies) of the
Participant and his Beneficiary, or (B) for a specified period of 10 years or
more; (ii) any distribution to the extent such distribution is required under
Code Section 401(a)(9); (iii) any distribution which is made upon hardship of
the Participant; or (iv) the portion of the distribution that is not includible
in gross income, except to the extent that it is transferred (A) in a direct
trustee-to-trustee transfer to a qualified trust or to an annuity contract
described in Code Section 403(b), and such trust or contract provides for
separate accounting for amounts so transferred and earnings thereon, including
separately accounting for the portion of such distribution that is includible in
gross income and the portion of the distribution which is not so includible, or
(B) to an individual retirement account described in Code Section 408(a) or an
individual retirement annuity described in Code Section 408(b) (other than an
endowment contract). For purposes of this definition, a Beneficiary does not
include a Beneficiary that is not an individual, except a Beneficiary that is a
trust, of which the beneficiaries are individuals or otherwise meet the
requirements to be designated beneficiaries within the meaning of Code Section
401(a)(9)(E).
1.36    Employee means any individual who is employed by an Affiliate (including
officers, but excluding independent contractors and directors who are not
officers or otherwise employees) and will include leased employees of an
Affiliate within the meaning of Code Section 414(n). Notwithstanding the
foregoing, if leased employees constitute 20% or less of an Affiliate’s
non-highly compensated work force within the meaning of Code Section
414(n)(5)(C)(ii), the term “Employee” will not include those leased employees
covered by a plan described in Code Section 414(n)(5)(B).
1.37    Employment Date means, with respect to any Employee, the date on which
he first completes an Hour of Service. In the case of an Employee of an
Affiliate who incurs a Break in Service and is reemployed, “Employment Date”
will mean: (i) with respect to service before the Break in Service, the date
determined pursuant to the preceding sentence; and (ii) with respect to service
after the Break in Service, the date on which he first completes an Hour of
Service after reemployment.
1.38    Entry Date means the first day of each calendar month. In addition, the
Administrative Committee may prescribe and set forth on a schedule hereto or in
its records a special Entry Date for individuals who are employed by a
predecessor employer or a new Participating Company, and who otherwise have
satisfied the requirements for eligibility.
1.39    ERISA means the Employee Retirement Income Security Act of 1974, as
amended.


8

--------------------------------------------------------------------------------




1.40    Forfeiture means, for any Plan Year, the dollar amount that is removed
from the Account of an Employee, but not distributed, during such Plan Year.
1.41    Highly Compensated Employee means an Employee who is described either in
subsection (a)(1) or (2), as modified by subsection (b) hereof.
(a)    General Rule.
(1)    An Employee who at any time during the current Plan Year or the
immediately preceding Plan Year owned (or was considered as owning within the
constructive ownership rules of Code Section 318 as modified by Code Section
416(i)(1)(B)(iii)) more than 5% of the outstanding stock of a corporate
Affiliate, stock possessing more than 5% of the total combined voting power of
all stock of a corporate Affiliate, or more than 5% of the capital or profits
interest in a noncorporate Affiliate; or
(2)    An Employee who at any time during the immediately preceding Plan Year
received Compensation from an Affiliate in excess of $85,000 (as adjusted by the
Internal Revenue Service under Code Section 414(q) and the regulations
thereunder for cost of living increases).
(b)    Compliance with Code Section 414(q). The determination of who is a Highly
Compensated Employee will be made in accordance with Code Section 414(q) and the
regulations thereunder.
1.42    Hour of Service means the increments of time described in subsection
(a) hereof, as modified by subsections (b), (c) and (d) hereof:
(a)    General Rule.
(1)    Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for an Affiliate during the applicable computation period;
(2)    Each hour for which an Employee is paid, or entitled to payment, by an
Affiliate on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or Leave of Absence; provided:
(A)    No more than 501 Hours of Service will be credited under this subsection
(2) to an Employee for any single continuous period during which he performs no
duties as an Employee (whether or not such period occurs in a single computation
period);
(B)    An hour for which an Employee is directly or indirectly paid, or entitled
to payment, on account of a period during which he performs no duties as an
Employee will not be credited as an Hour of Service if such payment is made or
due


9

--------------------------------------------------------------------------------




under a plan maintained solely to comply with applicable workers’ compensation,
unemployment compensation or disability insurance laws; and
(C)    Hours of Service will not be credited to an Employee for a payment which
solely reimburses such Employee for medical or medically related expenses
incurred by him.
For purposes of this subsection (2), a payment will be deemed to be made by or
due from an Affiliate regardless of whether such payment is made by or due from
an Affiliate directly, or indirectly through, among others, a trust fund or
insurer, to which the Affiliate contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular Employees or are on behalf of a group of Employees
in the aggregate;


(3)    Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by an Affiliate; provided, the same Hours of Service
will not be credited both under subsection (1) or subsection (2), as the case
may be, and under this subsection (3); and, provided further, crediting of Hours
of Service for back pay awarded or agreed to with respect to periods described
in subsection (2) will be subject to the limitations set forth in that
subsection; and
(4)    Each hour for which an Employee is required to be granted leave under the
Uniformed Services Employment and Reemployment Rights Act of 1994; provided, the
same Hours of Service will not be credited under subsections (1), (2) or (3), as
the case may be, and under this subsection (4).
(b)    Equivalencies. Each Employee for whom an Affiliate does not track records
of actual Hours of Service will be credited, in accordance with this Section and
applicable regulations promulgated by the Department of Labor, with (i) 45 Hours
of Service for each week for which such Employee would be required to be
credited with at least 1 Hour of Service, in the case of Employees paid through
weekly payrolls; (ii) 90 Hours of Service for each pay period for which such
Employee would be required to be credited with at least 1 Hour of Service, in
the case of Employees paid through biweekly payrolls; and (iii) 95 Hours of
Service for each pay period for which such Employee would be required to be
credited with at least 1 Hour of Service, in the case of Employees paid through
semimonthly payrolls.
(c)    Changes by Administrative Committee. The rate or manner used for
crediting Hours of Service may be changed at the direction of the Administrative
Committee from time to time so as to facilitate administration and to equitably
reflect the purposes of the Plan; provided, no change will be effective as to
any Plan Year for which allocations have been made pursuant to Article V at the
time such change is made. Hours of Service will be credited and determined in
compliance with Department of Labor Regulation Section 2530.200b-2(b) and (c),
29 CFR Part 2530, as may be amended from time to time, or such other federal
regulations as may from time to time be applicable.


10

--------------------------------------------------------------------------------




(d)    Computation Period. For purposes of this Section, a “computation period”
will mean the 12-month period that forms the basis for determining an Employee’s
Year of Eligibility Service or Years of Vesting Service, as applicable.
1.43    Investment Committee means the committee which will make and effect
investment decisions, as provided in Article XI. Unless specified otherwise, the
Administrative Committee will serve as the Investment Committee. To the extent
that neither an Administrative Committee nor an Investment Committee is
appointed, the Controlling Company may act in lieu of the Investment Committee.
1.44    Investment Fund or Investment Funds means one or all of the investment
funds established from time to time pursuant to the terms of Section 7.2.
1.45    Key Employee means the persons described in Section 14.2(b)(2).
1.46    Leave of Absence means an excused leave of absence granted to an
Employee by an Affiliate in accordance with applicable federal or state law or
the Affiliate’s personnel policy.
1.47    Limitation Year means the 12-month period ending on each December 31,
which will be the “limitation year” for purposes of Code Section 415 and the
regulations thereunder.
1.48    Matching Account means the separate subaccount established and
maintained on behalf of a Participant or Beneficiary to reflect his interest in
the Trust Fund attributable to amounts paid by each Participating Company to the
Trust Fund as a match on Participant Contributions for Plan Years beginning
before January 1, 2013. Prior to January 1, 2013, the Plan was not a safe harbor
plan under Code Section 401(m)(11), and matching contributions were not safe
harbor matching contributions.
1.49    Maximum Deferral Amount means $18,000 or such other limit as applies for
a Plan Year under Code Section 402(g), as adjusted by the Secretary of the
Treasury under Code Section 402(g)(4) for cost-of-living increases. For
Participants who have reached age 50 by the last day of a calendar year, the
Maximum Deferral Amount will be increased by $6,000, or such other limit as
applies for the Plan Year under Code Section 414(v)(2)(B), as adjusted by the
Secretary of the Treasury under Code Section 414(v)(2)(C) for cost-of-living
increases.
1.50    Named Fiduciary means the Administrative Committee and the Investment
Committee.
1.51    Nonelective Account means the separate subaccount established and
maintained on behalf of a Participant to reflect his interest in the Trust Fund
attributable to Nonelective Contributions.
1.52    Nonelective Contributions means the amounts paid to the Trust Fund by
each Participating Company pursuant to Section 3.3.
1.53    Non-Key Employee means the persons described in Section 14.2(b)(3).
1.54    Normal Retirement Age means age 65.


11

--------------------------------------------------------------------------------




1.55    Participant means any person who has been admitted to, and has not been
removed from, participation in the Plan pursuant to the provisions of Article
II. “Participant” will include Active Participants and former Employees who have
Accounts under the Plan.
1.56    Participant Contributions means a Participant’s Before-Tax Contributions
and Roth Contributions.
1.57    Participating Company means a company that has been designated as
participating in the Plan for the benefit of its Employees and that continues to
participate in the Plan, all as provided in Section 13.3.
1.58    Permissive Aggregation Group means the group of plans described in
Section 14.2(b)(4).
1.59    Plan means the Aaron’s, Inc. Employees Retirement Plan, as contained
herein, and all amendments hereto. The Plan is intended to be a profit sharing
plan qualified under Code Sections 401(a) and 401(k).
1.60    Plan Year means the 12-month period ending on each December 31.
1.61    Prior Plan means a qualified retirement plan from which the Plan accepts
Transfer Contributions.
1.62    Qualified Military Service means any service in the uniformed services
(as defined in Chapter 43 of Title 38 of the United States Code) by any
individual if such individual is entitled to reemployment rights under such
chapter with respect to such service.
1.63    Qualified Spousal Waiver means a written election executed by a Spouse,
delivered to the Administrative Committee and witnessed by a notary public or a
Plan representative, which consents to the payment of all or a specified portion
of a Participant’s death benefit to a primary Beneficiary other than such Spouse
and which acknowledges that such Spouse has waived his right to be the
Participant’s primary Beneficiary under the Plan. A Qualified Spousal Waiver
will be valid only with respect to the Spouse who signs it and will apply only
to the alternative primary Beneficiary designated therein, unless the written
election expressly permits other designations without further consent of the
Spouse. A Qualified Spousal Waiver will be irrevocable unless revoked by the
Participant by way of a written statement delivered to the Administrative
Committee prior to the Participant’s date of death.
1.64    Required Aggregation Group means the group of plans described in
Section 14.2(b)(5).
1.65    Rollover Account means the separate subaccount established and
maintained on behalf of a Covered Employee, Participant or Beneficiary to
reflect his interest in the Trust Fund attributable to Rollover Contributions.


12

--------------------------------------------------------------------------------




1.66    Rollover Contribution means any eligible rollover distribution, as
defined in Code Section 402(c)(4), to a Participant from an Eligible Retirement
Plan, that is contributed as a rollover contribution to this Plan.
1.67    Roth Account means the separate subaccount established and maintained on
behalf of a Participant or Beneficiary to reflect his interest in the Trust Fund
attributable to his Roth Contributions.
1.68    Roth Contributions means the portion of a Participant’s Participant
Contributions that the Participant irrevocably designates as Roth Contributions
pursuant to Section 3.1(e).
1.69    Roth Rollover Account means the separate subaccount established and
maintained on behalf of a Covered Employee, Participant or Beneficiary to
reflect his interest in the Trust Fund attributable to Rollover Contributions
that are direct rollovers from other Roth elective deferral accounts under
applicable retirement plans described in Code Section 402A(e)(1) permitted under
the rules of Code Section 402(c).
1.70    Safe Harbor Matching Account means the separate subaccount established
and maintained on behalf of a Participant or Beneficiary to reflect his interest
in the Trust Fund attributable to Safe Harbor Matching Contributions.
1.71    Safe Harbor Matching Contributions means the amounts paid by each
Participating Company to the Trust Fund pursuant to the terms of Section 3.2.
1.72    Spouse or Surviving Spouse means, with respect to a Participant, the
person who is treated as married to such Participant under the laws of any U.S.
or foreign jurisdiction that has the legal authority to sanction marriages,
determined in accordance with the requirements of the Code and ERISA. In
addition, a Participant’s former Spouse will be treated as his Spouse or
Surviving Spouse to the extent provided under a qualified domestic relations
order, as defined in Code Section 414(p).
1.73    Supplemental Account means the separate subaccount established and
maintained on behalf of a Participant or Beneficiary to reflect his interest in
the Trust Fund attributable to Supplemental Contributions.
1.74    Supplemental Contributions means any qualified nonelective contributions
(as defined in Treasury Regulations Section 1.401(k)-6) paid to the Trust Fund
by a Participating Company.
1.75    Top-Heavy Group means the group of plans described in Section
14.2(b)(6).
1.76    Top-Heavy Plan means a plan to which the conditions set forth in Article
XIV apply.
1.77    Transfer Account means one or more separate subaccounts established and
maintained on behalf of a Participant or Beneficiary to reflect his interest in
the Trust Fund attributable to Transfer Contributions; provided, to the extent
that the Administrative Committee (in conjunction with the Plan’s recordkeeper)
deems appropriate, other subaccounts may be used to reflect Participant’s
interests attributable to Transfer Contributions. “Transfer Account” will refer
to the aggregate of all separate subaccounts established for Transfer
Contributions or to individual, separate subaccounts appropriately


13

--------------------------------------------------------------------------------




described, as may be appropriate in context. Transfer Accounts will be reflected
and described on a Schedule hereto.
1.78    Transfer Contributions means amounts which are received by the Plan
either (i) by a direct trustee-to-trustee transfer or (ii) as part of a
spin-off, merger or other similar event by the Trustee from the trustee or
custodian of the Prior Plan and held in the Trust Fund on behalf of a
Participant or beneficiary. Transfer Contributions will retain the character
that those contributions had under the Prior Plan; for example, after-tax
contributions under the Prior Plan will continue to be treated as after-tax
contributions when held in the Transfer Account.
1.79    Trust or Trust Agreement means each agreement entered into between the
Controlling Company and a Trustee governing the creation of a Trust Fund, and
all amendments thereto. If more than one Trust Fund is used to hold Plan assets,
there will be a separate and distinct Trust and Trust Agreement for each such
Trust Fund. To the extent indicated by the context, “Trust” or “Trust Agreement”
may refer collectively to all Trusts and Trust Agreements creating Trust Funds.
1.80    Trust Fund means the total amount of cash and other property held by a
Trustee (or any nominee thereof) at any time under a Trust Agreement. To the
extent indicated by context, “Trust Fund” may refer to all of the Trust Funds
under the Plan.
1.81    Trustee means the party or parties so designated from time to time
pursuant to a Trust Agreement. If more than one Trust Fund is used to hold Plan
assets, there may be a separate and distinct Trustee for each such Trust Fund.
To the extent indicated by the context, “Trustee” may refer to all of the
Trustees or Trustee groups for the Trust Funds.
1.82    Valuation Date means each day on which the Trustee operates and is open
to the public for its business.
1.83    Year of Eligibility Service means a 12-consecutive-month period during
which an Employee completes at least 1,000 Hours of Service. For this purpose,
the computation period initially will be the 12-consecutive-month period
beginning on the Employee’s Employment Date and thereafter will be each Plan
Year, beginning with the Plan Year which includes the first anniversary of the
Employee’s Employment Date.
(a)    Predecessor Plan. To the extent required by Code Section 414(a)(1) and
not otherwise counted hereunder, if an Affiliate maintains a plan that is or was
the qualified retirement plan of a predecessor employer, an Employee’s periods
of employment with such predecessor employer will be taken into account in
determining his Years of Eligibility Service.
(b)    Predecessor Employer. To the extent determined by the Administrative
Committee, set forth on a schedule hereto (or in other records of the
Administrative Committee), and not otherwise counted hereunder, an Employee’s
periods of employment with one or more companies or enterprises acquired by or
merged into, or all or a portion of the assets or business of which are acquired
by, an Affiliate will be taken into account in determining his Years of
Eligibility Service.


14

--------------------------------------------------------------------------------




(c)    Reemployed Veterans. Notwithstanding any provision to the contrary, Year
of Eligibility Service will include any period of Qualified Military Service in
accordance with the requirements of Code Section 414(u).
1.84    Years of Vesting Service means, with respect to an Employee and subject
to the terms of subsections (a), (b), (c), (d) and (e) hereof, the number of
Plan Years during which the Employee completes at least 1,000 Hours of Service.
(a)    Pre-Break Service. Years of Vesting Service completed prior to a period
in which the Participant incurred 5 or more consecutive Breaks in Service will
be disregarded under the Plan if the Participant had no vested interest in his
Account at the time the first Break in Service commenced.
(b)    Post-Break Service. Years of Vesting Service completed after a period in
which the Participant had at least 5 consecutive Breaks in Service will be
disregarded for the purpose of determining his vested interest in that portion
of his Account which accrued before such Breaks in Service.
(c)    Predecessor Plan. To the extent required by Code Section 414(a)(1) and
not otherwise counted hereunder, if an Affiliate maintains a plan that is or was
the qualified retirement plan of a predecessor employer, an Employee’s service
with such predecessor employer will be taken into account in determining his
Years of Vesting Service.
(d)    Predecessor Employer. To the extent determined by the Administrative
Committee, set forth on a Schedule hereto (or in any other records of the
Administrative Committee) and not otherwise counted hereunder, an Employee’s
periods of employment with one or more companies or enterprises acquired by or
merged into, or all or a portion of the assets or business of which are acquired
by, an Affiliate will be taken into account in determining his Years of Vesting
Service, provided that such Employee was employed by such company or enterprise
on the effective date of the transaction and became an Employee as a result of
such transaction.
(e)    Reemployed Veterans. Notwithstanding any provision to the contrary, Years
of Vesting Service will include any period of Qualified Military Service in
accordance with the requirements of Code Section 414(u).


15

--------------------------------------------------------------------------------




ARTICLE II
ELIGIBILITY
2.1    Initial Eligibility Requirements.
(a)    General Rule. Except as provided in subsections (b), (c) and (d) hereof,
every Covered Employee will become an Active Participant for all purposes other
than Safe Harbor Matching Contributions and Nonelective Contributions on the
Entry Date following his completion of 30 days of employment with the
Affiliates, provided he is a Covered Employee on such Entry Date.
(b)    Safe Harbor Matching Contributions and Nonelective Contributions. Except
as provided in subsections (c) and (d) hereof, and solely for purposes of
determining the amount and allocation of Safe Harbor Matching Contributions and
Nonelective Contributions, every Covered Employee will become an Active
Participant on the first day of the first payroll period that has a cutoff date
on or after the date on which he first completes 1 Year of Eligibility Service,
provided he is a Covered Employee on such date.
(c)    Participation on Effective Date. Each Covered Employee who is an Active
Participant in the Plan for any purpose on the day immediately preceding the
Effective Date will continue as an Active Participant in the Plan for such
purpose in accordance with the terms of the Plan.
(d)    New Participating Companies. For Employees of companies that become
Participating Companies after the Effective Date, each Covered Employee employed
by a Participating Company on the date such Participating Company first becomes
a Participating Company will become an Active Participant as of such
Participating Company’s effective date under the Plan, to the extent, as of the
Participating Company’s effective date, the Covered Employee has met the
eligibility requirements set forth in this Section.
2.2    Treatment of Interruptions of Service.
(a)    Leave of Absence or Layoff. If a Covered Employee satisfies the
eligibility requirements set forth in Section 2.1, but is on a Leave of Absence
or layoff on the Entry Date on which he otherwise would have become an Active
Participant, he will become an Active Participant on the date he subsequently
resumes the performance of duties as a Covered Employee in accordance with the
terms of his Leave of Absence or layoff.
(b)    Termination Before Participation. If a Covered Employee satisfies the
eligibility requirements set forth in Section 2.1, terminates employment with a
Participating Company (and all other Participating Companies) before the Entry
Date on which he otherwise would become an Active Participant, and then is
reemployed by a Participating Company, he will become an Active Participant as
of the later of (i) the Entry Date on which he otherwise would have become an
Active Participant if he had not terminated employment or (ii) the date he is
reemployed as a Covered Employee.


16

--------------------------------------------------------------------------------




(c)    Termination After Participation. If an Active Participant terminates
employment with a Participating Company (and all other Participating Companies),
his active participation in the Plan will cease immediately, and he again will
become an Active Participant as of the day he again becomes a Covered Employee.
However, regardless of whether he again becomes an Active Participant, he will
continue to be a Participant until he no longer has an Account under the Plan.
2.3    Change in Status.
(a)    Exclusion Before Participation. If a Covered Employee (i) satisfies the
eligibility requirements set forth in Section 2.1, (ii) changes his employment
status (but remains employed) so that he ceases to be a Covered Employee before
the Entry Date on which he otherwise would become an Active Participant, and
(iii) then again changes his employment status and becomes a Covered Employee,
he will become an Active Participant as of the later of (A) the date that would
have been his Entry Date, or (B) the date he again becomes a Covered Employee.
(b)    Exclusion After Participation. If an Active Participant changes his
status of employment (but remains employed) so that he is no longer a Covered
Employee, his active participation in the Plan will cease immediately, and he
will again become an Active Participant in the Plan as of the day he again
becomes a Covered Employee. However, regardless of whether he again becomes an
Active Participant, he will continue to be a Participant until he no longer has
an Account under the Plan.
(c)    Change to Covered Employee Status. If an Employee who first satisfies the
eligibility requirements of Section 2.1 while he is not a Covered Employee
subsequently changes his employment status so that he becomes a Covered
Employee, he will become an Active Participant as of the later of (i) the date
that would have been his Entry Date, or (ii) the date of his change in status.
2.4    Participant Information.
Each Covered Employee who becomes a Participant will, as soon as practicable
thereafter, execute and file with the Administrative Committee such personal
information and data as the Administrative Committee deems necessary for the
orderly administration of the Plan. In addition, each Participant will keep the
Administrative Committee or its delegate or agent informed of any changes in
such information, including changes to his address and the address(es) of his
Beneficiary(ies).


17

--------------------------------------------------------------------------------




ARTICLE III
CONTRIBUTIONS
3.1    Participant Contributions.
(a)    Generally. Each Participating Company will contribute to the Plan, on
behalf of each Active Participant employed by such Participating Company and for
each regular payroll period and for each other payment of Compensation for which
such Active Participant has a Deferral Election in effect with such
Participating Company, a Participant Contribution in an amount equal to the
amount by which such Active Participant’s Compensation has been reduced for such
period pursuant to his Deferral Election. The amount of the Participant
Contribution will be determined in increments of 1% of such Active Participant’s
Compensation for Deferral Elections made on or after January 1, 2016. With
respect to Participant Contributions, the Active Participant may elect to reduce
his Compensation for any period by a minimum of 1% and a maximum of 75% (or such
other minimum or maximum percentages and/or amounts established by the
Administrative Committee from time to time); provided, the maximum limitations
in Article VI will apply.
(b)    After-Tax Contributions. Each Participating Company will contribute to
the Plan on behalf of each Active Participant employed by such Participating
Company, and for each regular payroll period and for each other payment of
Compensation (such as payment of a bonus) for which such Active Participant has
a Deferral Election in effect with a Participating Company, an After-Tax
Contribution in an amount equal to the amount of After-Tax Contributions taken
from such Active Participant’s Compensation for such period pursuant to his
Deferral Election. The amount of the After-Tax Contribution will be determined
in increments of 1% of such Active Participant’s Compensation, for Deferral
Elections made on or after January 1, 2016. With respect to After-Tax
Contributions, the Active Participant may elect to reduce his Compensation for
any period by a minimum of 1% and a maximum of 75% (or such other minimum or
maximum percentages and/or amounts established by the Administrative Committee
from time to time); provided, the total of a Participant’s Participant
Contributions and After-Tax Contributions may not exceed 75% of such
Participant’s Compensation, and the maximum limitations in Article VI will
apply.
(c)    Deferral Elections. Each Active Participant who desires that his
Participating Company make a Participant Contribution and/or After-Tax
Contribution on his behalf may complete and deliver to the Participating Company
(or its designee) a Deferral Election. Such Deferral Election will provide for
the reduction of his Compensation for each payroll period and other payment of
Compensation while he is an Active Participant. The Administrative Committee, in
its sole discretion, will prescribe the form of all Deferral Elections and may
also prescribe such nondiscriminatory terms and conditions governing Deferral
Elections as it deems appropriate. Subject to any modifications, additions or
exceptions which the Administrative Committee, in its sole discretion, deems
necessary, appropriate or helpful, the following provisions will apply to
Deferral Elections:
(1)    Effective Date. An Active Participant’s initial Deferral Election will be
effective as soon as practicable after the date on which the Deferral Election
is processed by the Participating Company. If an Active Participant fails to
submit a Deferral Election in a


18

--------------------------------------------------------------------------------




timely manner, he will be deemed to have elected a Participant Contribution and
After-Tax Contribution rate of zero percent.
(2)    Term. Each Active Participant’s Deferral Election will remain in effect
in accordance with its original terms until the earliest of (A) the date the
Active Participant’s Compensation ends because he ceases to be an Employee, (B)
the date the Active Participant revokes such election pursuant to the terms of
subsection (3) below, (C) the date the Participant’s contributions are suspended
pursuant to Section 9.2(c), or (D) the date the Active Participant or the
Administrative Committee modifies such Deferral Election pursuant to the terms
of subsections (4) or (5) below. If a Participant is transferred from the
employment of a Participating Company to the employment of another Participating
Company, his Deferral Election with the first Participating Company will remain
in effect and will apply to his Compensation from the second Participating
Company until the earlier of (A), (B), (C) or (D) of the preceding sentence.
(3)    Revocation. An Active Participant may revoke his Deferral Election with a
Participating Company in the manner prescribed by the Administrative Committee,
and such revocation will be effective as soon as administratively practicable
after being submitted in accordance with procedures established for the Plan. An
Active Participant who revokes a Deferral Election may enter into a new Deferral
Election in the manner prescribed by the Administrative Committee, effective as
soon as administratively practicable after being submitted in accordance with
procedures established under the Plan.
(4)    Modification by Participant. Effective as soon as administratively
practicable after being submitted in accordance with procedures established
under the Plan, an Active Participant may modify his existing Deferral Election
to increase or decrease the percentage of his Participant Contributions and/or
After-Tax Contributions by making a new Deferral Election in the manner
prescribed by the Administrative Committee.
(5)    Modification by Administrative Committee. Notwithstanding anything herein
to the contrary, the Administrative Committee may modify any Deferral Election
of any Active Participant at any time by decreasing the percentage of any
Participant Contributions and/or After-Tax Contributions to any extent the
Administrative Committee believes necessary to comply with the limitations
described in Article VI.
(d)    Catch-Up Contributions. All Active Participants who have reached or will
reach age 50 on or before the last day of a calendar year will be eligible to
make Catch-Up Contributions in accordance with, and subject to the limitations
of Code Section 414(v). Subject to the foregoing limitations and except as
otherwise provided herein, such Catch-Up Contributions will be treated as
Before-Tax and/or Roth (as applicable) Contributions for all purposes under the
Plan. Catch-Up Contributions will be made in accordance with procedures that the
Administrative Committee may adopt from time to time.


19

--------------------------------------------------------------------------------




(e)    Before-Tax and Roth Contributions.
(1)    Before-Tax Contributions. Except to the extent a Participant makes an
election under this subsection to designate Participant Contributions as Roth
Contributions, Participant Contributions will be treated as Before-Tax
Contributions. Before-Tax Contributions will be treated by the Participating
Company that employs the Participant as excludable from the Participant’s income
at the time the Participant would have received that amount in cash if the
Participant had not made the Deferral Election.
(2)    Election of Roth Contributions. At the time a Participant makes a
Deferral Election, he may irrevocably designate all or any portion of the
Participant Contributions to be made pursuant to such Deferral Election as Roth
Contributions. Such Roth Contributions will be treated by the Participating
Company that employs the Participant as includible in the Participant’s income
at the time the Participant would have received that amount in cash if the
Participant had not made the Deferral Election.
(3)    Separate Accounting. Contributions and withdrawals of Roth Contributions
will be credited and debited to the Roth Account maintained for each
Participant. The Plan will maintain a record of the amount of Roth Contributions
in each Participant’s Account. Gains, losses, and other credits or charges will
be separately allocated on a reasonable and consistent basis to each
Participant’s Roth Account and the Participant’s other subaccounts under the
Plan. No Contributions other than Roth Contributions and properly attributable
earnings will be credited to a Participant’s Roth Account.
3.2    Safe Harbor Matching Contributions.
For each Active Participant on whose behalf a Participating Company has made,
with respect to a payroll period or any other payment of Compensation, any
Participant Contributions, such Participating Company will make, with respect to
such payroll period or other payment, a Safe Harbor Matching Contribution equal
to 100% of the amount of such Participant Contributions that do not exceed 3% of
the Participant’s Compensation for such payroll period or other payment, plus
50% of the amount of such Participant Contributions that exceed 3%, but do not
exceed 5%, of the Participant’s Compensation for such payroll period or other
payment.
3.3    Nonelective Contributions.
A Participating Company may, but will not be required to, make a Nonelective
Contribution to the Plan with respect to each Plan Year. Subject to the
limitations set forth in Section 6.5, the amount of any such Nonelective
Contribution will be determined at the discretion of the Board of Directors of
the Participating Company; provided, the Board of Directors may delegate this
authority to the Administrative Committee or any officer or officers of the
Participating Company.


20

--------------------------------------------------------------------------------




3.4    Form of Contributions.
All Contributions will be paid to the Trustee in the form of cash and/or Company
Stock.
3.5    Timing of Contributions.
(a)    Before-Tax and Roth Contributions. Each Participating Company that
withholds Participant Contributions from an Active Participant’s paycheck
pursuant to a Deferral Election will make best efforts to pay such Participant
Contributions to the Trustee as of the earliest date on which such Contributions
can reasonably be segregated from the Participating Company’s general assets
(generally not to exceed 15 business days after the end of the month within
which such amounts otherwise would have been payable to such Active Participant
in cash), or such other time as may be required by law. Each Participating
Company will pay Participant Contributions to the Trustee no sooner than
immediately following the Participant’s performance of services with respect to
which the Participant Contributions were made (or when the cash or other taxable
benefit would be currently available, if earlier); provided, in accordance with
Treasury Regulation Section 1.401(k)-1(a)(3)(iii)(C)(2), earlier payment may be
made in order to accommodate bona fide administrative considerations.
(b)    Company Contributions. Each Participating Company will make best efforts
to pay its Safe Harbor Matching and Nonelective Contributions to the Trustee
(i) on or before the date for filing its federal income tax return (including
extensions thereof) for the tax year to which such Safe Harbor Matching and
Nonelective Contributions relate, or (ii) on or before any other date that is
within the time allowed to permit the Participating Company to properly deduct,
for federal income tax purposes and for the tax year of the Participating
Company in which the obligation to make such Contributions was incurred, the
full amount of such Safe Harbor Matching and Nonelective Contributions. Each
Participating Company will pay Safe Harbor Matching Contributions to the Trustee
no sooner than the date on which the Participating Company makes the Participant
Contribution to which the Safe Harbor Matching Contribution relates; provided,
this timing limitation will not apply to (i) a Forfeiture that is allocated as a
Safe Harbor Matching Contribution pursuant to Section 5.6, or (ii) a Safe Harbor
Matching Contribution made in order to accommodate bona fide administrative
considerations in accordance with Treasury Regulation Section
1.401(m)-1(a)(2)(iii)(C).
3.6    Contingent Nature of Company Contributions.
Notwithstanding any other provision of this Article and subject to the terms of
Section 15.7, Contributions made to the Plan by a Participating Company are made
expressly contingent upon the deductibility thereof for federal income tax
purposes for the taxable year of the Participating Company with respect to which
such Contributions are made.
3.7    Restoration Contributions.
(a)    Restoration Upon Buy-Back. If a Participant who is not 100% vested in his
Account has received a distribution of his entire vested Account in a manner
described in Section 8.3 (such that he forfeits the nonvested portion of his
Account), and such Participant subsequently is rehired as a Covered Employee
prior to the occurrence of 5 consecutive Breaks in Service, that individual may,
prior to the earlier of (i) 5 years after the first date on which he is rehired
or (ii) the close of the first


21

--------------------------------------------------------------------------------




period of 5 consecutive Breaks in Service commencing after the distribution,
repay the full amount of the distribution to the Trustee (unadjusted for gains
or losses). Upon such repayment, his Account will be credited with (i) all of
the benefits (unadjusted for gains or losses) which were forfeited, and (ii) the
amount of the repayment.
(b)    Restoration of Forfeitures. If a Participant has forfeited his entire
Account in accordance with Section 8.3(c) and such Participant subsequently is
rehired as a Covered Employee prior to the occurrence of 5 consecutive Breaks in
Service, his Account will be credited with all of the benefits (unadjusted for
gains or losses) which were forfeited, if any.
(c)    Restoration Contribution. The assets necessary to fund the Account of the
rehired individual in excess of the amount of the Participant’s repayment (if
any) will be provided no later than as of the end of the Plan Year following the
Plan Year in which repayment occurs (if subsection (a) hereof applies) or the
individual is rehired (if subsection (b) hereof applies), and will be provided
in the discretion of the Administrative Committee from (i) Forfeitures arising
from the Accounts of Participants employed or formerly employed by the
Participating Companies, or (ii) Contributions by the Participating Companies.
3.8    Reemployed Veterans.
Notwithstanding any provision in this Plan to the contrary, contributions and
benefits with respect to Qualified Military Service will be provided in
accordance with Code Section 414(u). In the event a Participant resumes
employment following a period of Qualified Military Service and is entitled to
Contributions relating to such period of Qualified Military Service under the
Uniformed Services Employment and Reemployment Rights Act of 1994, the amount of
any makeup Contributions to which the Participant would otherwise be entitled
under Code Section 414(u) upon return to employment will be reduced by
Contributions made to the Plan on the Participant’s behalf based on differential
wage payments, as defined in Code Section 3401(h)(2), during such period of
Qualified Military Service. In the case of a Participant who dies while
performing Qualified Military Service, the survivors of the Participant will be
entitled to any additional benefits, other than benefit accruals relating to the
period of Qualified Military Service, that would be provided under the Plan if
the Participant had resumed then terminated employment due to death.






22

--------------------------------------------------------------------------------




ARTICLE IV
ROLLOVERS AND TRANSFERS BETWEEN PLANS
4.1    Rollover Contributions.
(a)    Request by Covered Employee. A Covered Employee may make a written
request to the Administrative Committee that he be permitted to contribute, or
cause to be contributed, to the Trust Fund a Rollover Contribution which is
received by such Covered Employee or to which such Covered Employee is entitled.
Such written request will contain information concerning the type of property
constituting the Rollover Contribution, the extent to which the Rollover
Contribution constitutes a rollover from another Roth elective deferral account
under an applicable retirement plan described in Code Section 402A(e)(1)
permitted under the rules of Code Section 402(c), and a statement satisfactory
to the Administrative Committee that the property constitutes a Rollover
Contribution. If a Covered Employee who is not a Participant makes a Rollover
Contribution, the time and method of distribution of such Covered Employee’s
Rollover Account will be determined under the terms of the Plan as if such
Covered Employee were a Participant, but he will not be considered a Participant
under the Plan for any other purpose.
(b)    Acceptance of Rollover. Subject to the terms of the Plan and the Code
(including regulations and rulings thereunder), the Administrative Committee, in
its sole discretion, will determine whether (and if so, under what conditions
and in what form) a Rollover Contribution will be accepted by the Trustee. For
example, the Administrative Committee, in its sole discretion, may decide to
allow Rollover Contributions from Covered Employees and/or direct Rollover
Contributions from another qualified retirement plan as described in Code
Section 401(a)(31), and may decide to pass through to the Covered Employee
making the Rollover Contribution any recordkeeping fees directly attributable to
his Rollover Contribution. In the event the Administrative Committee permits an
Active Participant to make a Rollover Contribution, the amount of the Rollover
Contribution will be transferred to the Trustee and allocated as soon as
practicable thereafter to a Rollover Account (with any rollovers from Roth
elective deferral accounts allocated to the Roth Rollover Account) for the
Active Participant. Unless the Administrative Committee permits otherwise, all
Rollover Contributions will be made in cash.
(c)    Rollovers to Roth Accounts. Notwithstanding subsections (a) and (b)
hereof, the Plan will accept Rollover Contributions to a Roth Rollover Account
only if it is a direct rollover from another Roth elective deferral account
under an applicable retirement plan described in Code Section 402A(e)(1) and
only to the extent the Rollover Contribution is permitted under the rules of
Code Section 402(c).
(d)    Separate Accounting for After-Tax Rollovers. To the extent that the Plan
accepts a Rollover Contribution that includes amounts that would not be
includible in the Participant’s gross income (determined without regard to Code
Section 402(c)(1)), the Plan will separately account for the portion of such
Rollover Contribution that would be includible in gross income and the portion
of the Rollover Contribution which is not so includible.


23

--------------------------------------------------------------------------------




4.2    Transfer Contributions.
(a)    Direct Transfers Permitted. The Administrative Committee, in its sole
discretion, may permit direct trustee-to-trustee transfers of assets and
liabilities to the Plan (which will be distinguished from direct Rollover
Contributions as described in Code Section 401(a)(31)) as a Transfer
Contribution on behalf of a Participant.
(b)    Mergers and Spin-Offs Permitted. The Administrative Committee, in its
sole discretion, may permit other qualified retirement plans to transfer assets
and liabilities to the Plan as part of a merger, spin-off or similar
transaction. Any such transfer will be made in accordance with the terms of the
Code and subject to such rules and requirements as the Administrative Committee
may deem appropriate. Without limitation, the Administrative Committee will
determine the schedule under which such Transfer Contributions will vest.
(c)    Establishment of Transfer Accounts. As soon as practicable after the date
the Trustee receives a Transfer Contribution, there will be credited to one or
more Transfer Accounts of each Participant the total amount received from the
respective accounts of such Participant in the transferring qualified retirement
plan. Any amounts so credited as a result of any such merger or spin-off or
other transfer will be subject to all of the terms and conditions of the Plan
from and after the date of such transfer.
(d)    Transfer Accounts. The rules and terms applicable to Transfer
Contributions and resulting Transfer Accounts will be reflected on a schedule
hereto.
4.3    Spin-Offs to Other Plans.
The Administrative Committee, in its sole discretion, may cause the Plan to
transfer to another qualified retirement plan (as part of a spin-off, change in
control or similar transaction) all or part of the assets and liabilities
maintained under the Plan. Any such transfer will be made in accordance with the
terms of the Code and subject to such rules and requirements as the
Administrative Committee may deem appropriate. Upon the effectiveness of any
such transfer, the Plan and Trust will have no further responsibility or
liability with respect to the transferred assets and liabilities.






24

--------------------------------------------------------------------------------




ARTICLE V
PARTICIPANTS’ ACCOUNTS; CREDITING AND ALLOCATIONS
5.1    Establishment of Participants’ Accounts.
To the extent appropriate, the Administrative Committee will establish and
maintain, on behalf of each Participant and Beneficiary, an Account which will
be divided into segregated subaccounts. The subaccounts will include (to the
extent applicable) Before-Tax, Roth, After-Tax, Safe Harbor Matching, Matching,
Nonelective, Supplemental, Rollover (which will be subdivided into non-Roth
Rollover and Roth Rollover Accounts), and Transfer Accounts and such other
subaccounts as the Administrative Committee deems appropriate or helpful. Each
Account will be credited with Contributions allocated to such Account and
generally will be credited with income on investments derived from the assets of
such Accounts. Notwithstanding anything herein to the contrary, while
Contributions may be allocated to a Participant’s Account as of a particular
date (as specified in the Plan), such Contributions will actually be added to a
Participant’s Account and will be credited with investment experience only from
the date such Contributions are received and credited to the Participant’s
Account by the Trustee. Each Account of a Participant or Beneficiary will be
maintained until the value thereof has been distributed to or on behalf of such
Participant or Beneficiary. No transaction or accounting methodology involving
an employee’s Roth Account or Roth Rollover Account and any other accounts under
the Plan that has the effect of transferring value from the other accounts into
the Roth Account or Roth Rollover Account will be permitted.
5.2    Allocation and Crediting of Before-Tax, Roth, After-Tax, Safe Harbor
Matching, Rollover and Transfer Contributions.
As of each Valuation Date coinciding with or occurring as soon as practicable
after the date on which Before-Tax, Roth, After-Tax, Safe Harbor Matching,
Rollover and Transfer Contributions are received on behalf of an Active
Participant, such Contributions will be allocated and credited to the
appropriate Before-Tax Account, Roth Account, After-Tax Account, Safe Harbor
Matching Account, Rollover Account (and further allocated between the Roth
Rollover Account and the non-Roth portion of the Rollover Account, as
applicable), and Transfer Account, respectively, of such Active Participant.
5.3    Allocation and Crediting of Nonelective Contributions.
As of the last day of each Plan Year for which the Participating Companies make
(or are deemed to have made) Nonelective Contributions, each Eligible
Participant for such Plan Year will have allocated and credited to his
Nonelective Account a portion of such Nonelective Contributions. Such
Contributions will be allocated to the Nonelective Account of each Eligible
Participant in the same proportion that (i) the Compensation of such Eligible
Participant for such Plan Year bears to (ii) the total Compensation of all such
Eligible Participants for such Plan Year.


25

--------------------------------------------------------------------------------




5.4    Crediting of Restoration Contributions.
As of the Valuation Date coinciding with or immediately following the date on
which the Plan restores the forfeitable portion of a Participant’s Account
pursuant to Section 3.7, such amount will be credited to the Account of the
Participant.
5.5    Allocation and Crediting of Supplemental Contributions.
(a)    General Provision. As of the last day of each Plan Year for which the
Participating Companies make (or are deemed to have made) Supplemental
Contributions, each Eligible Nonhighly Compensated Participant who is eligible
to receive an allocation of Supplemental Contributions for such Plan Year
(pursuant to the terms of subsection (b), (c), (d) or (e) hereof, whichever is
applicable) will have allocated and credited to his Supplemental Account a
portion of the Supplemental Contributions made for such Plan Year by the
Participating Companies. The Administrative Committee will cause a portion of
such Supplemental Contributions to be allocated to the Supplemental Account of
each such Participant in accordance with the terms of subsection (b), (c), (d)
or (e) hereof, whichever is applicable. Each such separate Supplemental
Contribution may be allocated pursuant to the terms of subsections (b), (c), (d)
or (e) hereof and will be separately subject to any limitations set forth in
those subsections (including, but not limited to, the 5% maximum set forth in
subsection (d) hereof).
(b)    Per Capita Supplemental Contributions. To the extent that the Board
and/or Administrative Committee designates all or any portion of the
Supplemental Contributions for a Plan Year as “Per Capita Supplemental
Contributions,” such Contributions will be allocated to the Supplemental
Accounts of all Eligible Nonhighly Compensated Participants, on a per capita
basis (that is, the same dollar amount will be allocated to the Supplemental
Account of each Eligible Nonhighly Compensated Participant).
(c)    Proportional Supplemental Contributions. To the extent that the Board
and/or Administrative Committee designates all or any portion of the
Supplemental Contributions for a Plan Year as “Proportional Supplemental
Contributions,” such Contributions will be allocated to the Supplemental Account
of each Eligible Nonhighly Compensated Participant, in the same proportion that
(i) the Compensation of such Eligible Nonhighly Compensated Participant for such
Plan Year bears to (ii) the total Compensation of all such Eligible Nonhighly
Compensated Participants for such Plan Year.
(d)    Targeted Supplemental Contributions. To the extent that the Board and/or
Administrative Committee designates all or any portion of the Supplemental
Contributions for a Plan Year as “Targeted Supplemental Contributions,” such
Contributions will be allocated to the Supplemental Account of some or all
Eligible Nonhighly Compensated Participants, (i) beginning with such Eligible
Nonhighly Compensated Participant(s) who have the lowest Compensation until (A)
such Eligible Nonhighly Compensated Participant(s) reach their annual addition
limits (as described in Section 6.5), (B) to the extent that such Targeted
Supplemental Contributions are designated by the Administrative Committee as
being used solely to satisfy the ACP Tests, such Eligible Nonhighly Compensated
Participant(s) are allocated a Supplemental Contribution equal to 5% of their
Compensation, or (C) the amount of the Supplemental Contributions is fully
allocated, and then (ii)


26

--------------------------------------------------------------------------------




continuing with successive individuals or groups of such Eligible Nonhighly
Compensated Participants in the same manner until the amount of the Targeted
Supplemental Contributions is fully allocated.
(e)    Supplemental Matching Contributions. To the extent that the Board and/or
Administrative Committee designates all or any portion of the Supplemental
Contributions for a Plan Year as “Supplemental Matching Contributions,” such
contributions will be allocated to the Supplemental Account of each Eligible
Nonhighly Compensated Participant, in the same proportion that (i) such Eligible
Nonhighly Compensated Participant’s Plan Year Before-Tax and Roth Contributions
that do not exceed the maximum amount of Before-Tax Contributions and Roth
Contributions taken into account in determining Safe Harbor Matching
Contributions for such Plan Year bears to (ii) the total of all such Eligible
Nonhighly Compensated Participants’ Plan Year Before-Tax and Roth Contributions
(calculated by taking into account for such Eligible Nonhighly Compensated
Participants only the maximum amount of Before-Tax and Roth Contributions taken
into account in determining Safe Harbor Matching Contributions for such Plan
Year).
5.6    Allocation of Forfeitures.
To the extent Forfeitures for a Plan Year are not used to pay restoration
contributions pursuant to Section 3.7 or to replace abandoned Accounts as
provided in Section 10.9, the Administrative Committee, in its sole discretion,
may use such Forfeitures to pay the reasonable administrative expenses of the
Plan or to reduce the Participating Companies’ obligation, if any, to make
contributions (i) pursuant to the terms of the Plan for the Plan Year in which
such Forfeitures occurred or any subsequent Plan Year(s), or (ii) pursuant to
any voluntary corrective action taken under any correction program available
through the Internal Revenue Service, the Department of Labor or other
administrative agency.
5.7    Allocation and Crediting of Investment Experience.
As of each Valuation Date, the fair market value of the Trust Fund will be
determined, which will be the sum of the fair market values of the Investment
Funds, as determined by the institutions maintaining the Investment Funds or as
otherwise provided in the Trust Agreement. Each Participant’s or Beneficiary’s
Account will be allocated and credited with a portion of such earnings or
debited with a portion of such losses in each Investment Fund, in the proportion
that the amount credited to such Account is invested in each Investment Fund.
Each Account will also be appropriately adjusted to reflect any Contributions,
distributions, withdrawals or transfers between Investment Funds and other
disbursements from such Account.
5.8    Allocation of Adjustments Upon Changes in Capitalization.
If the outstanding shares of Company Stock held in the Plan increase or decrease
by reason of a recapitalization, reclassification, stock split, combination of
shares or dividend payable in shares of Company Stock, such increase or decrease
will be allocated to each Account, as of the date on which the event requiring
such adjustment occurs, in the same manner as the share to which it is
attributable is then allocated.


27

--------------------------------------------------------------------------------




5.9    Good Faith Valuation Binding.
In determining the value of the Trust Fund and the Accounts, the Trustee and the
Administrative Committee will exercise their best judgment, and all such
determinations of value (in the absence of bad faith) will be binding upon all
Participants and Beneficiaries.




28

--------------------------------------------------------------------------------




ARTICLE VI
CONTRIBUTION AND SECTION 415 LIMITATIONS
AND NONDISCRIMINATION REQUIREMENTS
6.1    Maximum Limitation on Elective Deferrals.
(a)    Maximum Elective Deferrals Under Participating Company Plans. The
aggregate amount of a Participant’s Elective Deferrals made for any calendar
year under the Plan and any other plans, contracts or arrangements with the
Participating Companies will not exceed the Maximum Deferral Amount.
(b)    Return of Excess Participant Contributions. If the aggregate amount of a
Participant’s Before-Tax and Roth Contributions made for any calendar year
exceeds the Maximum Deferral Amount, the Participant will be deemed to have
notified the Administrative Committee of such excess (including the extent to
which such excess is composed of Roth Contributions), and the Administrative
Committee will cause the Trustee to distribute to such Participant, on or before
April 15 of the next succeeding calendar year, the total of (i) the amount by
which such Participant Contributions exceed the Maximum Deferral Amount, plus
(ii) any earnings allocable thereto (but not including any gap income). In
addition, Safe Harbor Matching Contributions made on behalf of the Participant
which are attributable to the distributed Participant Contributions will be
forfeited.
(c)    Return of Excess Elective Deferrals Provided by Other Participating
Company Arrangements. If, after the reduction described in subsection
(b) hereof, a Participant’s aggregate Elective Deferrals under plans, contracts
and arrangements with the Controlling Company and all Affiliates still exceed
the Maximum Deferral Amount, then the Participant will be deemed to have
notified the Administrative Committee of such excess and, unless the
Administrative Committee directs otherwise, such excess will be reduced by
distributing to the Participant Elective Deferrals that were made for the
calendar year under such plans, contracts and/or arrangements with the
Controlling Company and all Affiliates other than the Plan in the manner
described in subsection (b) hereof. If any designated Roth contributions were
made to a plan, the Participant will be deemed to have notified the
Administrative Committee of the portion of excess deferrals that are comprised
of designated Roth contributions.
(d)    Discretionary Return of Elective Deferrals. If, after the reductions
described in subsections (b) and (c) hereof, (i) a Participant’s aggregate
Elective Deferrals made for any calendar year under the Plan and any other
plans, contracts or arrangements with Participating Companies and any other
employers still exceed the Maximum Deferral Amount, and (ii) such Participant
submits to the Administrative Committee, on or before the March 1 following the
end of such calendar year (or such later deadline as may be permitted by the
Administrative Committee), a written request that the Administrative Committee
distribute to such Participant all or a portion of his remaining Participant
Contributions made for such calendar year, then the Administrative Committee
may, but will not be required to, cause the Trustee to distribute such amount to
such Participant in the manner described in subsection (b) hereof on or before
the April 15 following the end of the year in which the Maximum Deferral Amount
was exceeded. If any designated Roth contributions were made to a plan, the


29

--------------------------------------------------------------------------------




notification in this subsection must also identify the extent, if any, to which
the excess deferrals are comprised of designated Roth contributions.
(e)    Return of Excess Annual Additions. Any Participant Contributions returned
to a Participant to correct excess Annual Additions will be disregarded for
purposes of determining whether the Maximum Deferral Amount has been exceeded.
(f)    Coordination of Before-Tax Contributions and Roth Contributions. In the
case of a distribution to a Participant pursuant to subsections (b), (c) or (d)
hereof, any applicable Before-Tax Contributions made by such Participant will be
distributed before any applicable Roth Contributions made by such Participant.
6.2    Nondiscrimination Requirements for Before-Tax and Roth Contributions.
The Plan is intended to satisfy the ADP safe harbor requirements under Code
Section 401(k)(12) by means of providing Safe Harbor Matching Contributions, as
described in Code Section 401(k)(12)(B), such that the Plan will be deemed to
have satisfied the ADP tests for each Plan Year.
6.3    Nondiscrimination Requirements for After-Tax Contributions.
(a)    ACP Tests. The allocation of the aggregate of all (i) After-Tax
Contributions, (ii) to the extent designated by the Administrative Committee,
Supplemental and/or Safe Harbor Matching Contributions, and (iii) to the extent
designated by the Administrative Committee pursuant to subsection (d) hereof,
other before-tax and/or qualified nonelective contributions made under another
plan will satisfy at least one of the following ACP Tests for such Plan Year:
(1)    The ACP of the Active Participants who are Highly Compensated Employees
during the current Plan Year will not exceed the product of (i) the ACP for the
current Plan Year of the Active Participants who are not Highly Compensated
Employees during the current Plan Year, multiplied by (ii) 1.25; or
(2)    The ACP of the Active Participants who are Highly Compensated Employees
during the current Plan Year will not exceed the ACP for the current Plan Year
of the Active Participants who are not Highly Compensated Employees during the
current Plan Year by more than 2 percentage points, nor will it exceed the
product of (i) the ACP for the current Plan Year of the Active Participants who
are not Highly Compensated Employees during the current Plan Year, multiplied by
(ii) 2.
(b)    ACP or Actual Contribution Percentage. The term “ACP” or “Actual
Contribution Percentage” means, with respect to a specified group of
Participants for a Plan Year, the average of the ratios (calculated separately
for each Participant in such group) of (i) the total of the amount of After-Tax
Contributions and, to the extent designated by the Administrative Committee, the
Safe Harbor Matching and/or Supplemental Contributions, as well as other
before-tax and/or qualified nonelective contributions (excluding Catch-up
Contributions and any Contributions returned to a Participant or otherwise
removed from his Account to correct excess Annual Additions) actually paid to
the Trustee on behalf of each such Participant for a specified Plan Year, to
(ii) such Participant’s


30

--------------------------------------------------------------------------------




Compensation for such specified Plan Year. Safe Harbor Matching Contributions
will be taken into account in determining a Participant’s ACP only if they are
taken into account for all Participants for such Plan Year. Supplemental
Contributions will be taken into account in determining a Participant’s ACP only
if such Supplemental Contributions satisfy the requirement of Treasury
Regulation Section 1.401(m)-2(a)(6). If a Highly Compensated Employee
participates in the Plan and one or more other plans of any Affiliates to which
matching or after-tax contributions are made (other than a plan for which
aggregation with the Plan is not permitted), the matching and after-tax
contributions made with respect to such Highly Compensated Employee will be
aggregated for purposes of determining his ACP in accordance with Treasury
Regulation Section 1.401(m)-2(a)(3)(ii). The ACP will be rounded to the nearest
1/100th of a percent and will be calculated in a manner consistent with the
terms of Code Section 401(m) and the regulations thereunder. If a Participant is
eligible to participate in the Plan for all or a portion of a Plan Year by
reason of satisfying the eligibility requirements of Article II but makes no
After-Tax Contributions, and if he receives no allocations of Safe Harbor
Matching Contributions, Supplemental Contributions or qualified nonelective
contributions which are taken into account (as described above) for purposes of
calculating his ACP, such Participant’s ACP for such Plan Year will be zero.
(c)    Adjustments to Actual Contribution Percentages. In the event that the
allocation of the After-Tax Contributions and, if applicable, Safe Harbor
Matching and Supplemental Contributions and other after-tax, before-tax and
qualified nonelective contributions for a Plan Year, does not satisfy one of the
ACP Tests of subsection (a) hereof, the Administrative Committee will cause such
After-Tax Contributions for the Plan Year to be adjusted in accordance with one
or a combination of the following options:
(1)    The Administrative Committee may cause the Participating Companies to
make, with respect to such Plan Year, Supplemental Contributions on behalf of,
and specifically allocable to, the Participants described in Section 5.5 with
respect to such Plan Year. Such Supplemental Contributions will be allocated
among the Participants pursuant to the methods described in Section 5.5.
(2)    By the last day of the Plan Year following the Plan Year in which the
annual allocation failed both of the ACP Tests, the Administrative Committee may
direct the Trustee to reduce After-Tax Contributions taken into account with
respect to Highly Compensated Employees under such failed ACP Tests by the
dollar amount necessary to satisfy one of the ACP Tests. The amount by which
After-Tax Contributions will be reduced will be determined by hypothetically
reducing contributions made on behalf of Highly Compensated Employees in order
of individual Actual Contribution Percentages, beginning with the highest Actual
Contribution Percentage. Notwithstanding the method of determining the total
dollar amount of such reductions, actual reductions in After-Tax Contributions
will be made in accordance with, and solely from the Accounts of those Highly
Compensated Employees who are affected by, the following procedure:
(A)    First, the After-Tax Contributions of the Highly Compensated Employee(s)
with the highest dollar amount of After-Tax Contributions for such Plan Year
will be reduced by the lesser of (i) the entire amount of required reductions


31

--------------------------------------------------------------------------------




determined as described above, or (ii) that part of such amount as will cause
the dollar amount of After-Tax Contributions of each such Highly Compensated
Employee to equal the amount of After-Tax Contributions of each of the Highly
Compensated Employees with the next highest dollar amount of After-Tax
Contributions for such Plan Year.
(B)    Substantially identical steps will be followed for making further
reductions in the After-Tax Contributions of each of the Highly Compensated
Employees with the next highest dollar amount of After-Tax Contributions for
such Plan Year until the entire required reduction has been made.
(C)    Any amount by which After-Tax Contributions are reduced, plus any
earnings attributable thereto through the end of such Plan Year, will be
distributable to the Highly Compensated Employees from whose Accounts such
reductions have been made.
(d)    Multiple Plans. If matching, after-tax, before-tax and/or qualified
nonelective contributions are made to one or more other plans which, along with
the Plan, are considered as a single plan for purposes of Code Section 401(a)(4)
or Code Section 410(b), such plans will be treated as one plan for purposes of
this Section, and the matching, after-tax, applicable before-tax contributions
(other than catch-up contributions) and qualified nonelective contributions made
to those other plans will be combined with the After-Tax and applicable Safe
Harbor Matching and/or Supplemental Contributions for purposes of performing the
tests described in subsection (a) hereof. In addition, the Administrative
Committee may elect to treat the Plan as a single plan along with one or more
other plans to which matching, after-tax, applicable before-tax and/or qualified
nonelective contributions are made for purposes of this Section; provided, the
Plan and all of such other plans also must be treated as a single plan for
purposes of satisfying the requirements of Code Sections 401(a)(4) and 410(b)
(other than the requirements of Code Section 410(b)(2)(A)(ii)). However, plans
may be aggregated for purposes of this subsection (d) only if they have the same
plan year and use the same testing method for the ACP Tests.
(e)    Separate Testing. In accordance with Treasury Regulation Section
1.401(m)-1(b)(4)(iv), the Plan may be permissively or mandatorily disaggregated
into two or more plans for purposes of performing the tests described in
subsection (a) hereof. In addition, pursuant to Code Section 401(m)(5)(C), the
Administrative Committee may elect to exclude from the ACP Tests all Active
Participants who are not Highly Compensated Employees and who have not satisfied
the age and service requirements of Code Section 410(a)(1)(A). If the ACP Tests
are performed separately for any group of Participants, then only the
Participants included in such separate ACP Tests will be taken into account for
purposes of allocating Supplemental Contributions made for the purpose of
satisfying such ACP Tests and for purposes of any adjustments made pursuant to
subsection (c) hereof.
(f)    Interpretation. The requirements of this Section will be interpreted and
applied in a manner consistent with applicable Treasury Regulations. To the
extent permitted under such Treasury Regulations, the Administrative Committee
may elect to use any optional or alternative methods of applying the limitations
of this Section.




32

--------------------------------------------------------------------------------




6.4    Order of Application.
For any Plan Year in which adjustments are necessary or otherwise made pursuant
to the terms of Sections 6.1 and 6.3, such adjustments will be applied in the
order prescribed by the Secretary of Treasury in Treasury Regulations or other
published authority.
6.5    Code Section 415 Limitations on Maximum Contributions.
(a)    General Limit on Annual Additions. Except for any Catch-Up Contributions,
in no event will the Annual Additions to a Participant’s Account for any
Limitation Year, under the Plan and any other Defined Contribution Plan
maintained by an Affiliate (or by a predecessor employer, within the meaning of
Treasury Regulations Sections 1.415(f)-1(c)(1) and (c)(2)), exceed the lesser
of:
(1)    $40,000 (as adjusted by the Secretary of the Treasury under Code Section
415(d) to reflect cost-of-living increases); or
(2)    100% of such Participant’s Compensation.
(b)    Rules of Application. For purposes of the limitations described in
subsection (a) above, the following rules will apply:
(1)    Aggregation of Previously Unaggregated Plans. If two or more Defined
Contribution Plans are not required to be aggregated under Code Section 415 as
of the first day of a Limitation Year for purposes of the limitations in
subsection (a) but become aggregated later in the Limitation Year:
(A)    if the Participant’s combined Annual Additions under all of the
aggregated plans exceed the limitations in subsection (a) as of the date that
such plans are first aggregated, no further amounts that would constitute Annual
Additions will be credited to a Participant’s Account during such Plan Year
after the date on which the plans are required to be aggregated; and
(B)    such Participant’s Annual Additions will not be considered to exceed the
limitations in subsection (a) for such Limitation Year to the extent such
failure results from the aggregation of such Defined Contribution Plans during
the Limitation Year.
(2)    Plans with Different Limitation Years. If a Participant is credited
during the Limitation Year with Annual Additions in more than one Defined
Contribution Plan maintained by an Affiliate or a predecessor employer, the
amounts credited under plans other than this Plan that are taken into account
for purposes of the limitation in subsection (a) for the Limitation Year are
those Annual Additions credited to the Participant under such other plan(s) that
would have been considered Annual Additions under the Plan for the Limitation
Year if they had been credited under this Plan rather than the other plan(s).


33

--------------------------------------------------------------------------------




(c)    Combined Plan Limit. If an Employee is a participant in the Plan and any
one or more other Defined Contribution Plans maintained by any Affiliate and a
corrective adjustment in such Employee’s benefits is required to comply with
this Section (and similar provisions under the other plan), such adjustment will
be made under the other plan(s).
(d)    Compliance with Code Section 415. The limitations in this Section are
intended to comply with the provisions of Code Section 415 and, to the extent
not included herein, Code Section 415 and the applicable regulations are hereby
incorporated by reference, so that the maximum benefits permitted under plans of
the Affiliates will be exactly equal to the maximum amounts allowed under Code
Section 415 and the regulations thereunder.
6.6    Construction of Limitations and Requirements.
The descriptions of the limitations and requirements set forth in this Article
are intended to serve as statements of the legal requirements necessary for the
Plan to remain qualified under the applicable terms of the Code. The
Participating Companies do not desire or intend, and the terms of this Article
will not be construed, to impose any more restrictions on the operation of the
Plan than required by law. Therefore, the terms of this Article and any related
terms and definitions in the Plan will be interpreted and operated in a manner
which imposes the least restrictions on the Plan.




34

--------------------------------------------------------------------------------




ARTICLE VII
INVESTMENTS
7.1    Establishment of Trust Account.
All Contributions are to be paid over to the Trustee, to be held in the Trust
Fund and invested in accordance with the terms of the Plan and the Trust.
7.2    Investment Funds.
(a)    Establishment of Investment Funds. In accordance with instructions from
the Investment Committee and the terms of the Plan and the Trust, the Trustee
will establish and maintain Investment Funds for the investment of assets of the
Trust Fund. Such Investment Funds will be established and modified from time to
time without necessity of amendment to the Plan and will have the investment
objectives prescribed by the Investment Committee. Investment Funds also may be
established and maintained for any limited purpose(s) the Investment Committee
may direct (for example, for the investment of certain specified Accounts
transferred from a Prior Plan), and subject to any restrictions related to such
purpose(s) that the Investment Committee may determine. Similarly, at the
authorized direction of the Investment Committee, the Trustee may eliminate one
or more of the then-existing Investment Funds. The Trustee may invest
Contributions it receives in interest-bearing accounts or other short-term
investments selected by the Investment Committee until such time as a
Participant’s investment directions can be effected.
(b)    Reinvestment of Cash Earnings. Any investment earnings received in the
form of cash with respect to any Investment Fund (in excess of the amounts
necessary to make cash distributions or to pay Plan or Trust expenses) will be
reinvested in such Investment Fund.
7.3    Participant Direction of Investments.
Each Participant or Beneficiary generally may direct the manner in which his
Accounts and Contributions will be invested in and among the Investment Funds
described in Section 7.2. Participant investment directions will be made in
accordance with the following terms:
(a)    Investment of Contributions. Except as otherwise provided in this
Section, each Participant may elect, on a form provided by the Administrative
Committee, through an interactive telephone or internet-based system, or in such
other manner as the Administrative Committee may prescribe, the percentage of
his future Contributions that will be invested in each Investment Fund. An
initial election of a Participant will be made as of the Entry Date on which the
Participant commences or recommences participation in the Plan and will apply to
all Contributions credited to such Participant’s Account after such Entry Date;
provided, to the extent determined by the Administrative Committee, an
investment election may be made with respect to a Rollover Contribution. Such
Participant may make subsequent elections as of any Valuation Date, and such
elections will apply to all Contributions credited to such Participant’s Account
following such date; for purposes hereof, Contributions and/or Forfeitures that
are credited to a Participant’s or Beneficiary’s Account will be subject to the
investment election in effect on the date on which such amounts are actually
received and credited, regardless of any prior date “as of” which such
Contributions may have been allocated to his Account. Any election


35

--------------------------------------------------------------------------------




made pursuant to this subsection with respect to future Contributions will
remain effective until changed by the Participant. In the event a Participant
never makes an investment election or makes an incomplete or insufficient
election in some manner, the Administrative Committee will direct the investment
of the Participant’s future Contributions.
(b)    Investment of Existing Account Balances. Except as otherwise provided in
this Section, each Participant or Beneficiary may elect, on a form provided by
the Administrative Committee, through an interactive telephone or internet-based
system, or in such other manner as the Administrative Committee may prescribe,
the percentage of his existing Accounts that will be invested in each Investment
Fund. Such Participant or Beneficiary may make such elections effective as of
any Valuation Date following his Entry Date into the Plan (or the crediting of
his Rollover Contribution). Each such election will remain in effect until
changed by such Participant or Beneficiary. In the event a Participant or
Beneficiary fails to make an election for his existing Account balance pursuant
to the terms of this subsection which is separate from his election made for his
Contributions pursuant to the terms of subsection (a) hereof, or if a
Participant’s or Beneficiary’s investment election form is incomplete or
insufficient in some manner, the Participant’s or Beneficiary’s existing Account
balance will continue to be invested in the same manner provided under the terms
of the most recent election affecting that portion of his Account.
(c)    Conditions Applicable to Elections. The Administrative Committee will
have complete discretion to adopt and revise procedures to be followed in making
such investment elections. Such procedures may include, but are not limited to,
the process of the election, the permitted frequency of making elections, the
deadline for making elections and the effective date of such elections. Any
procedures adopted by the Administrative Committee that are inconsistent with
the deadlines or procedures specified in this Section will supersede such
provisions of this Section without the necessity of a Plan amendment.
(d)    Restrictions on Investments. To the extent any investment or reinvestment
restrictions apply with respect to any Investment Funds (for example,
restrictions on changes of investments between competing funds) or as a result
of depletion of cash liquidity within an Investment Fund, a Participant’s or
Beneficiary’s ability to direct investments hereunder may be limited. A
Participant or Beneficiary may not direct more than 25% of his future
Contributions to be invested in the Company Stock Fund, and may not reallocate
investments in his Account from other investments into the Company Stock Fund to
the extent such reallocation would result in more than 25% of the Account being
invested in the Company Stock Fund. Furthermore, a Participant or Beneficiary
may be restricted from initiating transactions that affect investments in the
Company Stock Fund to the extent the Administrative Committee deems appropriate
for compliance with securities laws.
(e)    Sales and Purchases of Company Stock. The Investment Funds of the Plan
will include a Company Stock Fund. The fiduciary responsible for determining the
suitability of Investment Funds will not take any action with respect to the
Company Stock Fund that is inconsistent with the Controlling Company’s intent as
set forth in the preceding sentence unless it is clearly determined by the
fiduciary that such action is required under the prudence requirement of ERISA
Section 404(a)(1)(B), disregarding any elements of such prudence requirement
that relate to diversification.


36

--------------------------------------------------------------------------------




7.4    Valuation.
As of each Valuation Date, the fair market value of each of the Investment Funds
will be determined in accordance with the terms of the Trust Agreement, after
first deducting any expenses which have not been paid by the Participating
Companies. All costs and expenses directly identifiable to one Investment Fund
will be allocated to that Investment Fund.
7.5    Purchase of Life Insurance.
Life insurance contracts will not be purchased.
7.6    Voting and Tender Offer Rights with Respect to Investment Funds.
Subject to Section 7.9, to the extent and in the manner permitted by the Trust
and/or any documents establishing or controlling any of the Investment Funds,
Participants and Beneficiaries will be given the opportunity to vote and tender
their interests in each Investment Fund. Otherwise, such interests will be voted
and/or tendered by the Investment Manager or other fiduciary that controls such
Investment Fund as may be provided in the controlling documents or as otherwise
specified by the Investment Committee.
7.7    Fiduciary Responsibilities for Investment Directions.
All fiduciary responsibility with respect to the selection of Investment Funds
for the investment of a Participant’s or beneficiary’s Accounts will be
allocated to the Participant or beneficiary who directs the investment. Neither
the Controlling Company, the Administrative Committee, the Investment Committee,
the Trustee, the Board nor any Participating Company will be accountable for any
loss sustained by reason of any action taken, or investment made, pursuant to an
investment direction.
7.8    Appointment of Investment Manager; Authorization to Invest in Collective
Trust.
(a)    Investment Manager. The Investment Committee may appoint any one or more
individuals or entities to serve as the investment manager or managers of the
entire Trust or of all or any designated portion of a particular Investment Fund
or Investment Funds. The investment manager will certify that it is qualified to
act as an “investment manager” within the meaning of ERISA Section 3(38) and
will acknowledge in writing its fiduciary status with respect to the assets
placed under its control. The appointment of the investment manager will be
effective as of the date specified by the Investment Committee, and the
appointment will continue in effect until such date as the Investment Committee
may specify. If an investment manager is appointed, the investment manager will
have the power to manage, acquire and dispose of any and all assets of the Trust
Fund, as the case may be, which have been placed under its control, subject to
the terms of the Trust Agreement.




37

--------------------------------------------------------------------------------




(b)    Collective Trust. The Investment Committee may designate that all or any
portion of the Trust Fund will be invested in a collective trust fund, in
accordance with the provisions of Revenue Ruling 81-100 or any successor ruling,
which collective trust will be deemed to be adopted as part of the Plan. Such
designation or direction will be in addition to the powers to invest in
commingled funds maintained by the Trustee provided for in the Trust.
7.9    Voting and Tender Offer Rights With Respect to Company Stock.
(a)    Voting Rights. Each Participant or Beneficiary will have the right to
direct the Trustee as to the exercise of all voting rights with respect to the
whole shares of Company Stock in his Account. To the extent possible, the
Trustee will combine fractional shares of Company Stock in the Accounts of
Participants or Beneficiaries and will vote such fractional shares, and any
shares of Company Stock for which no direction is received, in the same
proportion as the whole shares of such Company Stock are voted by the voting
Participants or Beneficiaries thereof by the Trustee.
(b)    Tender Offer Rights. Each Participant or Beneficiary will have the right
to direct the Trustee as to whether, in accordance with the terms of any tender
offer for shares of Company Stock, to tender the whole shares of Company Stock
in his Account, and the Trustee will follow such directions. To the extent
possible, the Trustee will combine fractional shares of Company Stock in the
Accounts of Participants or Beneficiaries and will tender such fractional shares
of Company Stock in the same proportion as the whole shares of such Company
Stock are tendered by the tendering Participants or Beneficiaries. Unless
otherwise required by ERISA, the Trustee will not tender whole shares of Company
Stock credited to a Participant’s or Beneficiary’s Account for which it has
received no directions.
(c)    Confidentiality. The Administrative Committee will establish procedures
to protect the voting and tender offer rights of the Participants and
Beneficiaries and to ensure that the manner in which each Participant or
Beneficiary exercises his voting or tender offer rights is confidential with
respect to the Administrative Committee and the management of the Company.
(d)    Dissemination of Pertinent Information. The Administrative Committee will
deliver, or cause to be delivered, to each Participant or Beneficiary, all
notices, financial statements, proxies and proxy soliciting materials relating
to the voting of Company Stock in his Account. In addition, the Administrative
Committee will deliver, or cause to be delivered, to each Participant and
Beneficiary all materials relating to any tender offer, including the materials
distributed by any tender offerer (that is, any bidder). The Administrative
Committee will notify each Participant or Beneficiary of each occasion for the
exercise of voting or tender offer rights within a reasonable time before such
rights are to be exercised, and such notification will include all of the
relevant information that the Controlling Company distributes to shareholders
regarding the exercise of such rights.


38

--------------------------------------------------------------------------------






ARTICLE VIII
VESTING IN ACCOUNTS
8.1    General Vesting Rule.
(a)    Fully Vested Accounts. All Participants will at all times be fully vested
in their Before-Tax, Roth, After-Tax, Supplemental, Safe Harbor Matching and
Rollover Accounts.
(b)    Matching and Nonelective Accounts. Except as provided in Section 8.2, the
Matching Account and Nonelective Account of each Participant will vest in
accordance with the following vesting schedule, based on the total of the
Participant’s Years of Vesting Service:


Years of Vesting Service
Completed by Participant
Vested Percentage of Participant’s Matching and
Nonelective Accounts
   Less than 2 Years
0%
   2 Years, but less than 3
20%
   3 Years, but less than 4
40%
   4 Years, but less than 5
60%
   5 Years, but less than 6
80%
   6 Years or more
100%

(c)    Transfer Accounts. Transfer Accounts will vest in accordance with the
terms specified by the Administrative Committee on a schedule attached hereto.
8.2    Vesting Upon Attainment of Normal Retirement Age, Death or Disability.
Notwithstanding Section 8.1, a Participant’s Account will become 100% vested and
nonforfeitable upon the occurrence of any of the following events:
(a)    The Participant’s attainment of Normal Retirement Age while employed as
an Employee;


(b)    The Participant’s death while employed as an Employee (or as provided in
Section 3.8); or


(c)    The Participant’s becoming Disabled while employed as an Employee.


8.3    Timing of Forfeitures and Vesting after Restoration Contributions.
(a)    Timing of Forfeitures. If a Participant who is not yet 100% vested in any
portion of his Account severs from employment with all Affiliates, the nonvested
amount in his Account will become available for allocation as a Forfeiture (in
accordance with the terms of Section 5.6) in the Plan Year after such
Participant incurs 5 consecutive Breaks in Service; provided, if such
Participant receives


39

--------------------------------------------------------------------------------




a distribution of all of his vested Account, the nonvested amount in his Account
(i) will be forfeited and will become available for allocation as a Forfeiture
as soon as practicable after such distribution occurs and (ii) will be subject
to the restoration rules set forth herein. If a Participant has no vested
interest in his Account at the time he severs from employment, he will be deemed
to have received a cash-out distribution at the time he severs from employment,
and the forfeiture provisions of this Section will apply. If such a Participant
resumes employment with an Affiliate after he has incurred 5 or more consecutive
Breaks in Service, such nonvested amount will not be restored. If such a
Participant resumes employment with an Affiliate before he has incurred 5
consecutive Breaks in Service, the nonvested amount will be restored pursuant to
the terms of subsection (b) or (c) hereof, as applicable.
(b)    Reemployment and Vesting After Cash-Out Distribution. If by the date of
reemployment such a Participant has received a distribution of the entire vested
interest in his Account, the provisions of Section 3.7(a) will be applicable
(requiring repayment by such a Participant as a condition for restoration of the
nonvested amount). Upon such repayment, the rehired individual immediately will
be credited with all previously earned Years of Vesting Service.
(c)    Reemployment and Vesting Before Any Distribution. If by the date of
reemployment such a Participant has not received a distribution of the entire
vested interest in his Account, the forfeited amount will be restored pursuant
to the terms of Section 3.7(b) and then will be subject to all of the vesting
rules in this Article as if no Forfeitures had occurred.
8.4    Amendment to Vesting Schedule.
Notwithstanding anything herein to the contrary, in no event will the terms of
any amendment to the Plan reduce the vested percentage that any Participant has
earned under the Plan. Any amendments to the Plan that affect the vesting
provisions will be subject to the rules of this Section.
(a)    Changes to Vesting of Future Contributions. In the event that an
amendment to the Plan will directly have an adverse effect on Participants’
vested percentage for future Contributions, any Participant who has 3 or more
Years of Vesting Service (calculated in a manner consistent with Treasury
Regulation Section 1.411(a)-8T (or any successor section)) may elect to have his
vested percentage for his Account calculated under the schedule in the Plan
before any such change, and the Administrative Committee will give each such
Participant notice of his rights to make such an election. The period during
which the election may be made will commence with the date the amendment is
adopted or deemed to be made and will end on the latest of: (i) 60 days after
the amendment is adopted; (ii) 60 days after the amendment becomes effective; or
(iii) 60 days after the Participant is issued written notice of the amendment by
a Participating Company or the Administrative Committee.
(b)    Changes to Vesting of Existing Accounts. The vesting of each
Participant’s Account balance attributable to Contributions accrued on or before
the later of the date of adoption or the effective date of any amendment to the
Plan will be equal to the greater of: (i) the vesting percentage that would
apply under the terms of the Plan prior to such amendment, or (ii) the vesting
percentage that applies under the terms of the Plan as so amended.


40

--------------------------------------------------------------------------------




ARTICLE IX
IN-SERVICE WITHDRAWALS AND LOANS
9.1    In-Service Withdrawals.
(a)    General. Prior to severance from employment with all Affiliates, a
Participant may withdraw all or part of the amounts described in Section 9.2
through Section 9.6 hereof.
(b)    Election to Withdraw. All applications to withdraw will be made at such
time as the Administrative Committee may reasonably request, and will be made in
such manner as the Administrative Committee may prescribe.
(c)    Payment of Withdrawal. The amount of any withdrawal will be paid to a
Participant in a single-sum cash payment as soon as practicable after the
Administrative Committee receives and approves a properly completed withdrawal
application. At the time of making any withdrawals for a Participant, his
Account may be charged with any administrative expenses (such as check
processing fees) specifically allocable against his Account pursuant to the
policies of the Administrative Committee. Any withdrawal will be treated as a
payment of benefits under Article X and all of the requirements of that Article.
(d)    Effect of Outstanding Loan. If an amount becomes payable to a Participant
as a withdrawal pursuant to this Article at a time when such Participant has an
outstanding loan from the Plan, the terms of Section 9.7(e) will apply.
9.2    Hardship Withdrawals.
(a)    Parameters of Hardship Withdrawals. A Participant may make, on account of
hardship, a withdrawal from (i) his Before-Tax and Roth Accounts (other than any
investment earnings earned after December 31, 1988); and (ii) the vested portion
of his Matching Account. For purposes of this subsection, a withdrawal will be
on account of “hardship” if it is necessary to satisfy an immediate and heavy
financial need of the Participant. A withdrawal based on financial hardship
cannot exceed the amount necessary to meet the immediate financial need created
by the hardship and not reasonably available from other resources of the
Participant. The Administrative Committee will make its determination as to
whether a Participant has suffered an immediate and heavy financial need and
whether it is necessary to use a hardship withdrawal from the Plan to satisfy
that need on the basis of all relevant facts and circumstances. A Participant
may choose the extent to which the withdrawal will be taken from his Roth
Account.
(b)    Immediate and Heavy Financial Need. For purposes of the Plan, an
immediate and heavy financial need exists only if the withdrawal is on account
of (i) expenses for medical care that would be deductible under Code §213(d)
(determined without regard to whether the expenses exceed 7.5% of adjusted gross
income) for the Participant, his Spouse or dependent; (ii) the purchase
(excluding mortgage payments) of a principal residence for the Participant;
(iii) the payment of tuition, related educational fees, and room and board
expenses for the next 12 months of post-secondary education for the Participant,
his Spouse or dependents (as defined in Code Section 152 without regard to
subsections (b)(1), (b)(2) and (d)(1)(B) thereof); (iv) the need to prevent
eviction of the Participant


41

--------------------------------------------------------------------------------




from his principal residence or foreclosure on the mortgage of the Participant’s
principal residence; (v) the payment of burial or funeral expenses for the
Participant’s deceased parent, Spouse, children or dependents (as defined in
Code Section 152 without regard to subsection (d)(1)(B) thereof); or (vi)
expenses for the repair of damage to the Participant’s principal residence that
would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income).
(c)    Necessary to Satisfy a Financial Need. In order for a withdrawal to be
considered as necessary to satisfy an immediate and heavy financial need of a
Participant, the Participant will meet the following requirements: (i) prior to
receiving a withdrawal hereunder, the Participant will be required to obtain all
distributions, other than hardship withdrawals, and all nontaxable loans
available under all plans maintained by the Controlling Company and its
Affiliates; (ii) the Participant will be prohibited from making Participant
Contributions and After-Tax Contributions for a 6‑month period following the
hardship withdrawal; and (iii) the hardship withdrawal will not exceed the
amount of the Participant’s immediate and heavy financial need; provided, the
amount of an immediate and heavy financial need may include amounts necessary
for the Participant to pay any federal, state or local taxes which are
reasonably anticipated to result from the hardship withdrawal.
9.3    Rollover Account Withdrawals.
A Participant may request a withdrawal of all or a part of his Rollover Account.
The Participant may choose the extent to which the withdrawal will be taken from
his Roth Rollover Account.
9.4    After-Tax Account Withdrawals.
A Participant may request a withdrawal of all or a part of his After-Tax Account
at any time.
9.5    Age 59½ Withdrawals.
A Participant who has attained age 59½ may request a withdrawal of all or a part
of his vested Account once in any 12-month period. The Participant may choose
the extent to which the withdrawal will be taken from his Roth Account and Roth
Rollover Account.
9.6    Distributions and Withdrawals from Transfer Accounts.
If a Prior Plan (i) allows Code Section 411(d)(6) protected in-service
withdrawals (other than those permitted in Sections 9.2 through 9.5) and/or (ii)
allows one or more Code Section 411(d)(6) protected forms of distribution not
generally permitted under the Plan, the Participants who have Transfer Accounts
reflecting the accrued benefits subject to such protected withdrawals and forms
of distribution under that Prior Plan will be permitted to withdraw, and/or
receive distributions of, all or a portion of the amounts from the subject
Transfer Accounts in a manner, and subject to rules and restrictions, similar to
those provided under the Prior Plan such that the Plan will comply with the
requirements of Code Section 411(d)(6). The terms and conditions of any such
withdrawals, as well as other pertinent rules and provisions relating to the
transfer of such assets to the Plan, will be set forth on a schedule hereto.


42

--------------------------------------------------------------------------------




9.7    Loans to Participants.
(a)    Grant of Authority. Loans to Participants, Beneficiaries and alternate
payees who are parties-in-interest as defined in ERISA Section 3(14) generally
will be allowed during such period(s) of time that the Administrative Committee
determines, in its sole discretion, it is desirable and administratively
feasible to make such loans. Subject to the limitations set forth in this
Section and to such uniform and nondiscriminatory rules as may from time to time
be adopted by the Administrative Committee and set forth in a written policy
statement, the Trustee, upon proper application by an eligible Participant,
Beneficiary or alternate payee on forms approved by the Administrative
Committee, may make a loan or loans to the borrower.
(b)    Nondiscriminatory Policy. Loans will be available to all Participants,
Beneficiaries and alternate payees who are parties-in-interest as defined in
ERISA Section 3(14) on a reasonably equivalent basis, without regard to an
individual’s race, color, religion, age, sex or national origin. Loans will not
be made available to borrowers who are Highly Compensated Employees in an amount
greater than the amount available to other borrowers; provided, this limitation
will be interpreted to mean that, subject to the other limitations in this
Section, the same percentage of each borrower’s vested Account balance may be
loaned to each such borrower regardless of the actual amount of his vested
Account balance. Eligible individuals may apply for loans by submitting an
application in written, electronic or other form established by the
Administrative Committee, pursuant to nondiscriminatory procedures established
by the Administrative Committee from time to time.
(c)    Minimum Loan Amount. The minimum amount of any loan will be $1,000, or
such lesser amount established by the Administrative Committee from time to
time.
(d)    Maximum Loan Amount. The Administrative Committee will determine the
maximum number of loans that may be outstanding at any time. In addition, no
loan may be made to any borrower from the Plan if the amount of such loan
exceeds the lesser of (i) the limit established by the Administrative Committee,
or (ii) the least of:
(1)    $50,000 minus the highest aggregate principal balance, outstanding during
the year ending on the day before such loan is made, of all loans made to the
borrower by the qualified employer plans as defined in Code Section 72(p)(4)(A)
maintained by the Affiliates;
(2)    the difference between (A) 50% of the borrower’s total vested interest in
the Plan and all other qualified employer plans maintained by the Affiliates,
minus (B) the total amount of all loans outstanding on the date the loan is made
from all qualified employer plans maintained by the Affiliates; or
(3)    50% of the borrower’s vested Account balance immediately after the
origination of the loan.




43

--------------------------------------------------------------------------------




(e)    Adequacy of Security. All loans will be secured by the pledge of a dollar
amount of the borrower’s Account balance (i) which is not less than the
principal amount of the loan plus an additional amount, if any, which the
Administrative Committee deems desirable to secure payment of interest accruing
on the loan, and (ii) which in no event (when aggregated for all outstanding
loans) is greater than 50% of the borrower’s vested Account balance immediately
after the origination of the loan. Notwithstanding anything herein to the
contrary, the pledge of such security will be made in such manner and amount as
the Administrative Committee may require for the loan to be considered
adequately secured. A loan will be considered to be “adequately secured” if the
security posted for such loan is in addition to and supporting a promise to pay,
if it is pledged in a manner such that it may be sold, foreclosed upon, or
otherwise disposed of upon default of repayment of the loan, and if the value
and liquidity of that security is such that it may reasonably be anticipated
that loss of principal or interest will not result from the loan. The adequacy
of such security will be determined in light of the type and amount of security
which would be required in the case of an otherwise identical transaction in a
normal commercial setting between unrelated parties on arm’s-length terms.
During the period that a loan is outstanding, if a Participant becomes eligible
to receive a withdrawal or a distribution, the amount of such Participant’s
Account which he will be eligible to receive through withdrawal or distribution
will not exceed that amount which will reduce such Participant’s vested Account
balance below the principal amount then outstanding on such loan.
(f)    Rate of Interest. A loan from the Plan to a borrower must bear a
reasonable rate of interest. A loan will be considered to bear “a reasonable
rate of interest” if such loan provides the Plan with a return commensurate with
interest rates charged by persons in the business of lending money for loans
which would be made under similar circumstances. In general, the Administrative
Committee’s decision as to the rate of interest for any Plan loan will be based
primarily on the rate of interest that one or more local banks or other lending
institutions would charge on a similar loan, taking into account, among other
things, the collateral pledged to secure the loan.
(g)    Crediting Loan Payments to Accounts. The loan will be considered a
directed investment of the borrower, and any principal and interest paid on the
loan will be considered a part of his total Account. Each payment of principal
and interest will be credited to the Investment Funds of the Participant’s
Account as directed by the Participant pursuant to procedures determined by the
Administrative Committee.
(h)    Remedies in the Event of Default. If any loan payments are not paid as
and when due or within such period as the Administrative Committee may prescribe
in its loan policy statement, the Administrative Committee may declare the loan
to be in default. The Administrative Committee may take such actions, as it
deems appropriate in accordance with its written loan policy statement, to allow
the borrower to cure such default or to otherwise collect such overdue payments
or, as the case may be, the outstanding balance of the loan. Among other things,
the Administrative Committee’s actions may include causing all or any portion of
the borrower’s Account which has been pledged to secure the loan to be used to
repay such loan; provided, although the Administrative Committee may treat any
portion of the loan balance that remains outstanding after a default as taxable
income to the borrower in accordance with the terms of Code Section 72(p), no
portion of such outstanding loan balance may be treated as a reduction of a
Participant’s Account balance until such


44

--------------------------------------------------------------------------------




time as such reduction, if treated as a distribution, will not breach the
special distribution restrictions of Code Section 401(k)(2)(B).
(i)    Suspension of Repayments for Leaves. Loan repayments may be suspended
under this Plan as permitted under Code Section 414(u)(4), under applicable
Treasury Regulations, and as provided in the written loan policy statement. In
addition, during a period of military leave, the interest rate under an
outstanding loan will be reduced to the extent necessary to comply with the
Servicemembers’ Civil Relief Act of 2003.
9.8    Transition Rule.
For purposes of effectuating a change in the Plan’s recordkeeper or other
administrative changes, and notwithstanding anything contained in this Article
to the contrary, the Administrative Committee may designate a period during
which no withdrawals or loans will be permitted.




45

--------------------------------------------------------------------------------




ARTICLE X
PAYMENT OF BENEFITS FROM ACCOUNTS
10.1    Benefits Payable for Reasons Other Than Death.
(a)    General Rule Concerning Benefits Payable. In accordance with the terms of
subsection (b) hereof and subject to the restrictions set forth in subsections
(c) and (d) hereof, if a Participant severs from employment with all Affiliates
for any reason other than death, 15 days after the date of such severance from
employment he (or his Beneficiary, if he dies after such severance from
employment) will be entitled to receive or begin receiving a distribution of the
vested amount credited to his Account, determined as of the Valuation Date on
which such distribution is processed. For purposes of this Article, the “date on
which such distribution is processed” refers to the date established for such
purpose by administrative practice, even if actual payment and/or processing is
made at a later date due to delays in the valuation, administrative or any other
procedure.
(b)    Timing of Distribution.
(1)    Generally. Except as otherwise provided in this subsection (b) or in
subsection (d) hereof, benefits payable to a Participant under this Section will
be distributed or begin to be distributed as soon as administratively
practicable after the later of (i) the date the Participant severs from
employment with all Affiliates for any reason other than death or (ii) the date
such Participant submits an election to receive or begin receiving such benefits
in such manner as provided by the Administrative Committee. In order for such
Participant’s election to be valid, his election must be filed with the
Administrative Committee within the 180-day period ending on such distribution
date or distribution commencement date, and the Administrative Committee (no
later than 30 days and no earlier than 180 days before such distribution date)
must have presented him with a notice informing him of his right to defer his
distribution; provided, the Participant may elect to waive the minimum 30-day
notice period and to receive or begin receiving his distribution before the end
of such period.
(2)    Cashouts of Small Accounts. Notwithstanding the foregoing provisions of
this subsection (b), in the event that the vested portion of the Account
(excluding the Rollover Account) of any Participant who has severed from the
employment of all Affiliates is less than or equal to $5,000, the full vested
amount of such Account automatically will be paid to such Participant in one
single-sum, cash-out distribution. In the event a Participant has no vested
interest in his Account from company contributions at the time of his severance
from employment, he will be deemed to have received a cash-out distribution of
such Account at the time of his severance from employment, and the forfeiture
provisions of Section 8.3 will apply. In the event of a mandatory distribution
(within the meaning of Section 401(a)(31)(B) of the Internal Revenue Code of
1986, as amended) greater than $1,000, if the Participant does not elect to have
such distribution paid directly to an Eligible Retirement Plan specified by the
Participant in a direct rollover or to receive the distribution directly, then
the Administrative Committee will pay the distribution in a direct rollover to
an individual retirement plan designated by the Administrative Committee.


46

--------------------------------------------------------------------------------




(3)    Participant’s Right to Payment. Notwithstanding anything in the Plan to
the contrary, unless a Participant elects to further defer the distribution of
his benefit or fails to submit a claim for such distribution, in no event will
payment of the Participant’s benefit be made or commence later than 60 days
after the end of the Plan Year which includes the latest of (i) the date on
which the Participant attained Normal Retirement Age, (ii) the date which is the
10th anniversary of the date he commenced participation in the Plan, or
(iii) the date he actually severs from employment with all Affiliates; provided,
if the amount of the payment cannot be ascertained by the date as of which
payments are scheduled to be made or commence hereunder, payment will be made or
commence no later than 60 days after the earliest date on which such payment can
be ascertained under the Plan.
(4)    Required Minimum Distributions. Notwithstanding anything in the Plan to
the contrary, the Participant’s Account will begin to be distributed no later
than the April 1 following the later of (i) the calendar year in which the
Participant attains age 70½, or (ii) the calendar year in which the Participant
actually severs from employment with all Affiliates; provided, if such
Participant is a 5 percent owner (as defined in Code Section 416), benefit
payments will begin no later than the April 1 following the calendar year in
which the Participant attains age 70½. All distributions will be made in
accordance with Code Section 401(a)(9), the regulations under Code Section
401(a)(9), including Treasury Regulation Section 1.401(a)(9)-2 (relating to
incidental benefit limitations) and any other provisions reflecting the
requirements of Code Section 401(a)(9) and prescribed by the Internal Revenue
Service, including the final regulations under Code Section 401(a)(9) that were
published in the Federal Register on April 17, 2002, and on June 14, 2004. The
life expectancy (1) of a Participant or (ii) of a Participant and the
Participant’s Spouse (other than in the case of a life annuity) may be
recalculated, but no more frequently than annually. The life expectancy of a
non-Spouse Beneficiary may not be recalculated.
(c)    Restrictions on Distributions from Before-Tax, Roth, Safe Harbor Matching
and Supplemental Accounts. Notwithstanding anything in the Plan to the contrary,
(i) amounts in a Participant’s Before-Tax, Roth, Safe Harbor Matching and
Supplemental Accounts and (ii) amounts in a Participant’s Transfer Accounts
relating to (A) before-tax contributions, (B) Roth contributions, (C) company
contributions used to satisfy the Code Section 401(k) actual deferral percentage
test, or (D) company contributions used to satisfy the Code Section 401(m)
actual contribution percentage test will not be distributable to such
Participant earlier than the earliest of the following to occur:
(1)    The Participant’s death or Disability;
(2)    The Participant’s severance from employment within the meaning of
Treasury Regulation Section 1.401(k)-1(d)(2);
(3)    The termination of the Plan, provided that the requirements of Treasury
Regulation Section 1.401(k)-1(d)(4) are satisfied;
(4)    The attainment by such Participant of age 59½;


47

--------------------------------------------------------------------------------




(5)    The Participant’s incurrence of a financial hardship as described in
Section 9.2; or
(6)    In the case of a distribution to a Participant during the period
beginning on the date the Participant was, by reason of being a member of a
reserve component (as defined in U.S.C. Title 37, Section 101), ordered or
called to active duty after September 11, 2001, for a period greater than 179
days or for an indefinite period, and ending at the close of the active duty
period, the date of such order or call to active duty.
(d)    Delay Upon Reemployment. If a Participant becomes eligible to receive or
begins receiving a benefit payment in accordance with the terms of subsection
(a) and subsequently is reemployed by an Affiliate, any distributions to such
Participant that have not been processed will be delayed until such Participant
again becomes eligible to receive a distribution from the Plan.
10.2    Death Benefits.
If a Participant dies before payment of his benefits from the Plan is made, the
Beneficiary or Beneficiaries designated by such Participant in his latest
beneficiary designation form filed with the Administrative Committee or
otherwise determined in accordance with the terms of Section 10.5 will be
entitled to receive a distribution of the total of the entire vested amount
credited to such Participant’s Account, determined as of the Valuation Date on
which the distribution is processed. A Beneficiary may elect payment in any form
that would be available under Section 10.3 if he were a Participant; provided, a
Beneficiary may not elect installment payments that extend past the 5-year
anniversary of the Participant’s date of death. As required by Code Section
401(a)(9), the Beneficiary’s Account must be distributed in full within 5 years
after the date of the Participant’s death. The Administrative Committee may
direct the Trustee to distribute a Participant’s Account to a Beneficiary
without the written consent of such Beneficiary.
10.3    Forms of Distribution.
(a)    Method.
(1)    Generally. Except as provided in subsection (2), the payment of any
distribution to a Participant or Beneficiary from the Plan will be in the form
of a single-sum distribution. All distributions will be paid in cash or, in the
case of a single sum distribution, Company Stock (to the extent the Account is
invested in the Company Stock Fund and in-kind distribution is elected by the
Participant or Beneficiary).
(2)    Installments. Subject to the provisions of Section 10.1(b)(4), a
Participant whose vested Account balance for all subaccounts other than the
Rollover Account exceeds $5,000 will be eligible to elect the following
distribution options following termination of his employment with the
Affiliates:
(A)    Installments for Specified Term. Such Participant may elect, in any
manner established by the Administrative Committee, periodic installments made


48

--------------------------------------------------------------------------------




in monthly, quarterly, semiannual, or annual installments over a period certain,
subject to the following:
(1)    If a Participant selects payment in the form of installments over a
period certain, the maximum length thereof will be the joint life expectancy of
such Participant and his designated Beneficiary. The life expectancy of the
Participant and his Beneficiary will be calculated at the time distributions
commence and will not thereafter be recalculated.
(2)    If a Participant selects payment in the form of installments over a
period certain, the amount of each installment payment will be equal to the
Participant’s vested Account balance as of the valuation date on which the
installment payment is processed, divided by the total number of remaining
installment payments as of such date (including the installment payment then
being processed).
(3)    If installment payments of a Participant’s benefit from the Plan have
begun, then at any time thereafter the Participant may elect to receive the
remaining Account balance in the form of a single-sum payment or cancel the
remaining installments. If the Participant cancels the remaining installments,
he may make a new installment payment election for his remaining Account balance
subject to the requirements of this subsection (a)(2).
(4)    A Participant may not make an installment election under this subsection
(A) at any time when he has an installment election under subsection (B) in
effect.
(B)    Installments for Specified Amount. Such Participant may elect, in any
manner established by the Administrative Committee, periodic installments of a
specified dollar amount payable monthly, quarterly, semiannually, or annually,
subject to the following:
(1)    If installment payments of a Participant’s benefit from the Plan have
begun, then at any time thereafter the Participant may elect to receive the
remaining Account balance in the form of a single-sum payment or cancel the
remaining installments. If the Participant cancels the remaining installments,
he may make a new installment payment election for his remaining Account balance
subject to the requirements of this subsection (a)(2).
(2)    If, at any time when an installment payment scheduled under this
subsection is processed, the Participant’s vested Account balance is less than
the scheduled installment payment amount, in lieu of the scheduled installment
payment the Participant will receive a full distribution of his remaining vested
Account balance, and no further installments will be paid thereafter.


49

--------------------------------------------------------------------------------




(3)    A Participant may not make an installment election under this subsection
(B) at any time when he has an installment election under subsection (A) in
effect.
(C)    Combination Lump Sum and Installments. Such Participant may elect, in any
manner established by the Administrative Committee, to receive a single lump sum
payment of part of his Account balance, and have the remainder of the Account
balance paid in installments in accordance with subsection (A) or (B) above.
(b)    Direct Rollover Distributions.
(1)    Generally. If a Participant, Surviving Spouse, spousal alternate payee
under a qualified domestic relations order or Beneficiary who is the recipient
of any Eligible Rollover Distribution elects to have such Eligible Rollover
Distribution paid directly to an Eligible Retirement Plan and specifies (in such
form and at such time as the Administrative Committee may prescribe) the
Eligible Retirement Plan to which such distribution is to be paid, such
distribution will be made in the form of a direct trustee-to-trustee transfer to
the specified Eligible Retirement Plan. For purposes of this provision, a
Beneficiary does not include a Beneficiary that is not an individual, except a
Beneficiary that is a trust, of which the beneficiaries are individuals or
otherwise meet the requirements to be designated beneficiaries within the
meaning of Code Section 401(a)(9)(E).
(2)    Roth Contributions. Notwithstanding subsection (b)(1) hereof, a direct
rollover, as described in subsection (b)(1) hereof, of a distribution from a
Participant’s Roth Account or Roth Rollover Account will only be made to another
Roth elective deferral account under an applicable retirement plan described in
Code Section 402A(e)(1) or to a Roth IRA described in Code Section 408A, and
only to the extent the transfer is permitted under the rules of Code Section
402(c).
10.4    Qualified Domestic Relations Orders.
In the event the Administrative Committee receives a domestic relations order
which it determines to be a qualified domestic relations order, the Plan will
pay the benefit provided in the order to the prescribed alternate payee(s) at
such time and in such form as described in the qualified domestic relations
order and permitted under the terms of the Plan. If the qualified domestic
relations order requires immediate payment, the specified benefit will be paid
to the alternate payee as soon as practicable after the Administrative Committee
determines that the order is qualified or, if later, after timing restrictions
and requirements under the Code are satisfied. To the extent consistent with the
qualified domestic relations order, the amount of the payment to an alternate
payee will include earnings, interest and other investment proceeds through (but
not after) the Valuation Date as of which the Trustee processes the
distribution. If a Participant’s Account is partially paid or payable to an
alternate payee, the Participant’s remaining portion of his Account will be
reduced accordingly and will be subject to the distribution provisions in this
Article. To the extent necessary or appropriate under a qualified domestic
relations order, the Administrative Committee will establish a separate account
(and any appropriate subaccounts) for the benefit of the alternate payee.


50

--------------------------------------------------------------------------------




10.5    Beneficiary Designation.
(a)    General. In accordance with the terms of this Section, Participants will
designate and from time to time may redesignate their Beneficiary or
Beneficiaries of the benefits described in this Article in such form and manner
as the Administrative Committee may determine. A Participant will be deemed to
have named his Surviving Spouse, if any, as his sole primary Beneficiary unless
his Spouse consents to the payment of all or a specified portion of the
Participant’s benefit to a primary Beneficiary other than or in addition to the
Surviving Spouse in a manner satisfying the requirements of a Qualified Spousal
Waiver and such other procedures as the Administrative Committee may establish.
Notwithstanding the foregoing, a married Participant may designate a non-Spouse
primary Beneficiary without a Qualified Spousal Waiver (unless otherwise
required by a qualified domestic relations order) if the Participant establishes
to the satisfaction of the Administrative Committee that: (i) he has no Spouse
or his Spouse cannot be located; (ii) he is legally separated from his Spouse or
he has been abandoned by his Spouse (within the meaning of local law) and he has
a court order to such effect; or (iii) such other permissible circumstances
exist as the Secretary of the Treasury may by regulations prescribe.
Notwithstanding the foregoing, in the event that a Participant has designated
his Spouse as Beneficiary then subsequently become divorced from that Spouse,
the Spouse will be treated as having predeceased the Participant unless and
until either (i) the Participant submits a new Beneficiary designation naming
that Former Spouse as Beneficiary, or (ii) the Participant remarries such former
Spouse.
(b)    No Designation or Designee Dead or Missing. In the event that:
(1)    a Participant dies without designating a Beneficiary;
(2)    the Beneficiary designated by a Participant is not surviving when a
payment is to be made to such person under the Plan, and no contingent
Beneficiary has been designated; or
(3)    the Beneficiary designated by a Participant cannot be located by the
Administrative Committee within 1 year after the date benefits are to commence
to such person;
then, in any of such events, the Beneficiary of such Participant will be the
Participant’s Surviving Spouse, if any, and if not, then the estate of the
Participant; provided, if the Participant does not have a Surviving Spouse (or
the Surviving Spouse cannot be located within a reasonable period after the
Participant’s death), and no claim has been made on behalf of the Participant’s
estate within a reasonable period of time after the Participant’s death, then
the Beneficiary will be such heirs and/or relatives of the Participant as the
Administrative Committee may determine in its sole discretion, and payment to
such Beneficiary will be deemed in full satisfaction of the Participant’s
benefits under the Plan, without further liability with respect to such
Participant’s benefits on the part of the Plan, any Participating Company, the
Administrative Committee or the Trustee.










51

--------------------------------------------------------------------------------




10.6    Forfeiture of Benefits by Killers.
Notwithstanding anything to the contrary in the Plan, no payment of benefits
will be made under any provision of the Plan to any individual who kills the
Participant or beneficiary with respect to whom such amount would otherwise be
payable. An individual will be treated as having killed a Participant or
beneficiary for purposes of this Section only if, by virtue of such individual’s
involvement in the death of the Participant or beneficiary, such individual’s
entitlement to any interest in assets of the deceased could be denied (whether
or not there is in fact any such entitlement) under any applicable law, state or
federal, including without limitation laws governing intestate succession,
wills, jointly-owned property, bonds, and life insurance. For purposes of the
Plan, any such killer will be deemed to have predeceased the Participant or
beneficiary, as applicable. The Administrative Committee may withhold
distribution of benefits otherwise payable under the Plan for such period of
time as is necessary or appropriate under the circumstances to make a
determination with regard to the application of this Section.
10.7    Claims.
(a)    Participant Rights. If a Participant or beneficiary has any grievance,
complaint or claim concerning any aspect of the operation or administration of
the Plan or Trust, including but not limited to claims for benefits and
complaints concerning the investments of Plan assets (collectively referred to
herein as “claim” or “claims”), the Participant or beneficiary will submit the
claim in accordance with the procedures set forth in this Section. All such
claims must be submitted within the “applicable limitations period.” The
“applicable limitations period” will be 2 years, beginning on (i) in the case of
any payment, the date on which the payment was made, or (ii) for all other
claims, the date on which the action complained of occurred. Additionally, upon
denial of an appeal pursuant to subsection (c) hereof, a Participant or
beneficiary will have 90 days within which to bring suit against the Plan for
any grievance, complaint or claim related to such denied appeal; any such suit
initiated after such 90-day period will be precluded. Any action in connection
with the Plan by an Employee, Participant or beneficiary may be brought only in
the United States District Court for the Northern District of Georgia or Fulton
County, Georgia state court (as applicable).
(b)    Procedure. Claims under the Plan may be filed with the Administrative
Committee on forms supplied by the Administrative Committee or in any other
format acceptable to the Administrative Committee in its discretion, in
accordance with subsection (b)(1) or (b)(2) hereof, as applicable.
(1)    Non-Disability Claims. Except as provided in subsection (b)(2), the
Administrative Committee will furnish to the claimant written notice of the
disposition of a claim within 90 days after the application therefor is filed;
provided, if special circumstances require an extension of time for processing
the claim, the Administrative Committee will furnish written notice of the
extension to the claimant prior to the end of the initial 90-day period, and
such extension will not exceed one additional, consecutive 90-day period. In the
event the claim is denied, the notice of the disposition of the claim will
provide the specific reasons for the denial, cites of the pertinent provisions
of the Plan, an explanation as to how the claimant can perfect the claim and/or
submit the claim for review (where appropriate),


52

--------------------------------------------------------------------------------




and a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse determination on review.
(2)    Claims Based on an Independent Determination of Disability. With respect
to a claim for benefits under the Plan based on Disability (other than
eligibility for Social Security disability benefits), the Administrative
Committee will furnish to the claimant written notice of the disposition of a
claim within 45 days after the application therefor is filed; provided, if
matters beyond the control of the Administrative Committee require an extension
of time for processing the claim, the Administrative Committee will furnish
written notice of the extension to the claimant prior to the end of the initial
45-day period, and such extension will not exceed one additional, consecutive
30-day period; and, provided further, if matters beyond the control of the
Administrative Committee require an additional extension of time for processing
the claim, the Administrative Committee will furnish written notice of the
second extension to the claimant prior to the end of the initial 30-day
extension period, and such extension will not exceed an additional, consecutive
30-day period. Notice of any extension under this subsection (b)(2) will
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues. In the event the claim is denied,
the notice of the disposition of the claim will provide the specific reasons for
the denial, cites of the pertinent provisions of the Plan, an explanation as to
how the claimant can perfect the claim and/or submit the claim for review (where
appropriate), and a statement of the claimant’s right to bring a civil action
under ERISA Section 502(a) following an adverse determination on review.
(c)    Review Procedure. Any Participant or beneficiary who has been denied a
benefit or received an unfavorable response to a claim, or his duly authorized
representative, will be entitled, upon request to the Administrative Committee,
to appeal the denial of his claim in accordance with subsection (c)(1) or (c)(2)
hereof, as applicable. The claimant or his duly authorized representative may
review pertinent documents related to the Plan and in the Administrative
Committee’s possession, free of charge, in order to prepare the appeal.
(1)    Non-Disability Claims. The document containing the request for review,
together with a written statement of the claimant’s position, must be filed with
the Administrative Committee no later than 60 days after receipt of the written
notification of denial of a claim provided for in subsection (b) hereof. The
Administrative Committee’s decision will be made within 60 days following the
filing of the request for review and will be communicated in writing to the
claimant; provided, if special circumstances require an extension of time for
processing the appeal, the Administrative Committee will furnish written notice
to the claimant prior to the end of the initial 60-day period, and such an
extension will not exceed one additional 60-day period. If unfavorable, the
notice of decision will explain the reason or reasons for denial, indicate the
provisions of the Plan or other documents used to arrive at the decision, and
state the claimant’s right to bring a civil action under ERISA Section 502(a).


53

--------------------------------------------------------------------------------




(2)    Claims Based on an Independent Determination of Disability. With respect
to an appeal of a denial of benefits under the Plan based on Disability (other
than eligibility for Social Security disability benefits), the document
containing the request for review, together with a written statement of the
claimant’s position, must be filed with the Administrative Committee no later
than 180 days after receipt of the written notification of denial of a claim
provided for in subsection (b) hereof. The Administrative Committee’s decision
will be made within 45 days following the filing of the request for review and
will be communicated in writing to the claimant; provided, if special
circumstances require an extension of time for processing the appeal, the
Administrative Committee will furnish written notice to the claimant prior to
the end of the initial 45-day period, and such an extension will not exceed one
additional 45-day period. The Administrative Committee’s review will not afford
deference to the initial adverse benefit determination and will be conducted by
an individual who is neither the individual who made the adverse benefit
determination that is the subject of the appeal, nor the subordinate of such
individual. In deciding an appeal of any adverse benefit determination that is
based in whole or in part on a medical judgment, the Administrative Committee
will consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment and who is
neither an individual who was consulted in connection with the adverse benefit
determination that is the subject of the appeal, nor the subordinate of any such
individual. If unfavorable, the notice of decision will explain the reason or
reasons for denial, indicate the provisions of the Plan or other documents used
to arrive at the decision, state the claimant’s right to bring a civil action
under ERISA Section 502(a), and identify all medical or vocational experts whose
advice was obtained by the Administrative Committee in connection with a
claimant’s adverse benefit determination.
(d)    Satisfaction of Claims. Any payment to a Participant or beneficiary, or
to his legal representative or heirs at law, all in accordance with the
provisions of the Plan, will to the extent thereof be in full satisfaction of
all claims hereunder against the Trustee, the Administrative Committee, and the
Participating Companies, any of whom may require such Participant, beneficiary,
legal representative or heirs at law, as a condition to such payment, to execute
a receipt and release therefor in such form as will be determined by the
Trustee, the Administrative Committee or the Participating Companies, as the
case may be. If receipt and release are required but execution by such
Participant, beneficiary, legal representative or heirs at law are not
accomplished so that the terms of Section 10.1(b) (dealing with the timing of
distributions) may be fulfilled, such benefits may be distributed or paid into
any appropriate court or to such other place as such court directs, for
disposition in accordance with the order of such court, and such distribution
will be deemed to comply with the requirements of Section 10.1(b).


54

--------------------------------------------------------------------------------




10.8    Explanation of Rollover Distributions.
Within a reasonable period of time as defined under Code Section 402(f) before
making an Eligible Rollover Distribution (which may include certain withdrawals
permitted under Article IX) from the Plan, the Administrative Committee will
provide the distributee with a written explanation of (i) the provisions under
which the distributee may have the distribution directly transferred to another
Eligible Retirement Plan, (ii) the provisions which require the withholding of
tax on the distribution if it is not directly transferred to another Eligible
Retirement Plan, (iii) the provisions under which the distribution will not be
subject to tax if transferred to an Eligible Retirement Plan within 60 days
after the date on which the distributee receives the distribution, and (iv) such
other terms and provisions as may be required under Code Section 402(f) and the
regulations thereunder.
10.9    Unclaimed Benefits.
In the event a Participant or beneficiary becomes entitled to benefits under
this Article and the Administrative Committee is unable to locate such
Participant or beneficiary (after such diligent efforts as the Administrative
Committee in its sole discretion deems appropriate) within 1 year of the date
upon which he became so entitled, the full Account of such Participant or
beneficiary will be deemed abandoned and treated as a Forfeiture; provided, in
the event such Participant or beneficiary is located or makes a claim subsequent
to the allocation of the abandoned Account, the amount of such abandoned Account
(unadjusted for any investment gains or losses from the time of abandonment)
will be restored (from abandoned Accounts, Forfeitures or Contributions made by
the Participating Companies) to such Participant or beneficiary, as appropriate;
and, provided further, the Administrative Committee, in its sole discretion, may
delay the deemed date of abandonment of any such Account for a period longer
than the prescribed 1 year if it believes that it is in the best interest of the
Plan to do so. Notwithstanding the foregoing, if the distribution is payable
upon termination of the Plan, the Administrative Committee will not be required
to wait until the end of such 1-year period.
10.10    Recovery of Mistaken Payments.
If any benefit is paid to a Participant, Spouse, alternate payee or Beneficiary
in an amount that is greater than the amount payable under the terms of the
Plan, the Plan will recover the excess benefit amount by eliminating or reducing
the Participant’s, Spouse’s, alternate payee’s or Beneficiary’s future benefit
payments. If no further benefits are payable to the Participant, Spouse,
alternate payee or Beneficiary under the Plan, the Administrative Committee, in
its discretion, may employ such means as are available under applicable law to
recover the excess benefit amount from the Participant, Spouse, alternate payee
or Beneficiary.
10.11    Recordkeeper Transition Rule.
For purposes of effectuating a change in the Plan’s recordkeeper or other
administrative changes, and notwithstanding anything contained in this Article
to the contrary, the Administrative Committee may designate a period during
which no distributions will be permitted.


55

--------------------------------------------------------------------------------






ARTICLE XI
ADMINISTRATION
11.1    Administrative Committee; Appointment and Term of Office.
(a)    Appointment. The Administrative Committee will consist of one or more
members. As of the Effective Date, the Administrative Committee will consist of
those individuals who have been so appointed by the Board.
(b)    Removal; Resignation. The Board will have the right to remove any member
of the Administrative Committee at any time. A member may resign at any time by
written resignation to the Board. If a vacancy in the Administrative Committee
should occur, a successor may be appointed by the Board.
11.2    Organization of Administrative Committee.
The Administrative Committee may elect a Chairman and a Secretary from among its
members. In addition to those powers set forth elsewhere in the Plan, the
Administrative Committee may appoint such agents, who need not be members of
such Administrative Committee, as it may deem necessary for the effective
performance of its duties and may delegate to such agents such powers and
duties, whether ministerial or discretionary, as the Administrative Committee
may deem expedient or appropriate. The compensation of such agents who are not
full-time Employees of a Participating Company will be fixed by the
Administrative Committee and will be paid by the Controlling Company (to be
divided equitably among the Participating Companies) or from the Trust Fund as
determined by the Administrative Committee. The Administrative Committee will
act by majority vote or by resolutions signed by a majority of the
Administrative Committee members. Its members will serve as such without
compensation.
11.3    Powers and Responsibility.
(a)    Fiduciary Responsibilities. The Administrative Committee will fulfill the
duties of “administrator” as set forth in ERISA Section 3(16) and will have
complete control of the administration of the Plan hereunder, with all powers
necessary to enable it properly to carry out its duties as set forth in the Plan
and the Trust Agreement. Without limiting the generality of the foregoing, the
Administrative Committee, acting in its role as Named Fiduciary, will have the
following duties and responsibilities:
(1)    to construe the Plan and to determine all questions that arise
thereunder;
(2)    to decide all questions relating to the eligibility of Employees to
participate in the Plan;
(3)    to determine the benefits of the Plan to which any Participant or
beneficiary may be entitled;


56

--------------------------------------------------------------------------------




(4)    to make factual findings with respect to claims for benefits;
(5)    to maintain and retain records relating to Participants and
beneficiaries;
(6)    to prepare and furnish to Participants all information required under
federal law or provisions of the Plan to be furnished to them;
(7)    to prepare and furnish to the Trustee and/or recordkeeper sufficient
employee data and the amount of Contributions received from all sources so that
the Trustee or recordkeeper may maintain separate accounts for Participants and
Beneficiaries and make required payments of benefits;
(8)    to prepare and file or publish with the Secretary of Labor, the Secretary
of the Treasury, their delegates and all other appropriate government officials
all reports and other information required under law to be so filed or
published;
(9)    subject to the terms of the Trust Agreement, to provide directions to the
Trustee with respect to methods of benefit payment, and all other matters where
called for in the Plan or requested by the Trustee;
(10)    to engage assistants and professional advisers;
(11)    to arrange for fiduciary bonding;
(12)    to provide procedures for determination of claims for benefits;
(13)    to establish policies and procedures for the administration of the Plan;
(14)    to designate, from time to time, the Trustee; and
(15)    to delegate any recordkeeping or other administerial duties hereunder to
any other person or third-party;
all as further set forth herein.


(b)    Other Powers. In addition to serving as administrator of the Plan, the
Administrative Committee has been vested with the authority to take certain
actions on behalf of the Controlling Company as settlor of the Plan, including
the authority to amend the Plan as provided for in Article XIII, and to grant
service with predecessor employers as provided in Sections 1.83 and 1.84. In
exercising such authority and in taking any other action on behalf of the
Controlling Company as settlor of the Plan, the Administrative Committee will
not be deemed to be acting as a Plan fiduciary.


57

--------------------------------------------------------------------------------




11.4    Delegation.
The Administrative Committee will have the power to delegate specific fiduciary,
administrative and ministerial responsibilities (other than Trustee
responsibilities). Such delegations may be to officers or Employees of a
Participating Company or to other persons, all of whom will serve at the
pleasure of the Administrative Committee. References in the Plan to the
Administrative Committee are deemed to include any person authorized to act on
its behalf pursuant to this Section.
11.5    Reporting and Disclosure.
The Administrative Committee will keep all individual and group records relating
to Participants and beneficiaries and all other records necessary for the proper
operation of the Plan. Such records will be made available to the Participating
Companies and to each Participant and beneficiary for examination during normal
business hours except that a Participant or beneficiary will examine only such
records as pertain exclusively to the examining Participant or beneficiary and
the Plan and Trust Agreement. The Administrative Committee will prepare and will
file as required by law or regulation all reports, forms, documents and other
items required by ERISA, the Code and every other relevant statute, each as
amended, and all regulations thereunder. This provision will not be construed as
imposing upon the Administrative Committee the responsibility or authority for
the preparation, preservation, publication or filing of any document required to
be prepared, published, preserved or filed by the Trustee or by any other
fiduciary to whom such responsibilities are delegated by law or by the Plan.
11.6    Construction of the Plan.
The Administrative Committee will take such steps as are considered necessary
and appropriate to remedy any inequity that results from incorrect information
received or communicated in good faith or as the consequence of an
administrative error. Such remedial steps may include, but are not limited to,
taking any voluntary corrective action under any correction program available
through the Internal Revenue Service, Department of Labor or other
administrative agency. The Administrative Committee, in its sole and full
discretion, will interpret the Plan and will determine the questions arising in
the administration, interpretation and application of the Plan. The
Administrative Committee will endeavor to act, whether by general rules or by
particular decisions, so as not to discriminate in favor of or against any
person and so as to treat all persons in similar circumstances uniformly. The
Administrative Committee will correct any defect, reconcile any inconsistency or
supply any omission with respect to the Plan.
11.7    Assistants and Advisors.
(a)    Engaging Advisors. The Administrative Committee will have the right to
hire, at the expense of the Controlling Company (to be divided equitably among
the Participating Companies), such professional assistants and consultants as
it, in its sole discretion, deems necessary or advisable. To the extent that the
costs for such assistants and advisors are not paid by the Controlling Company,
they will be paid at the direction of the Administrative Committee from the
Trust Fund as an expense of the Trust Fund.


58

--------------------------------------------------------------------------------




(b)    Reliance on Advisors. The Administrative Committee and the Participating
Companies will be entitled to rely upon all certificates and reports made by an
accountant, attorney or other professional adviser selected pursuant to this
Section; the Administrative Committee, the Participating Companies, and the
Trustee will be fully protected in respect to any action taken by them in good
faith in reliance upon the advice or opinion of any such accountant, attorney or
other professional adviser; and any action so taken will be conclusive upon each
of them and upon all other persons interested in the Plan.
11.8    Investment Committee.
(a)    Appointment. As of the Effective Date, the Investment Committee will
consist of those individuals who have been so appointed by the Board. The Board
will have the right to remove any member of the Investment Committee at any
time. A member may resign at any time by written resignation to the Board. If a
vacancy in the Investment Committee should occur, a successor may be appointed
by the Board.
(b)    Duties. The Investment Committee will have the following responsibility
and authority:
(1)    To appoint one or more persons to serve as investment manager with
respect to all or part of the Plan assets, including assets maintained under
separate accounts of an insurance company;
(2)    To allocate the responsibility and authority being carried out by the
Investment Committee among the members of the Committee;
(3)    To take any action appropriate to ensure that the Plan assets are
invested for the exclusive purpose of providing benefits to Participants and
their Beneficiaries in accordance with the Plan and defraying reasonable
expenses of administering the Plan, subject to the requirements of any
applicable law; and
(4)    To employ one or more persons to render advice with respect to any
responsibility or authority being carried out by the Investment Committee. To
the extent that the costs for such assistants and advisors are not paid by a
Participating Company, they will be paid at the direction of the Investment
Committee from the Trust Fund as an expense of the Trust Fund.
11.9    Direction of Trustee.
The Investment Committee will have the power to provide the Trustee with general
investment policy guidelines and directions to assist the Trustee respecting
investments made in compliance with, and pursuant to, the terms of the Plan.


59

--------------------------------------------------------------------------------




11.10    Bonding.
The Administrative Committee will arrange for fiduciary bonding as is required
by law, but no bonding in excess of the amount required by law will be required
by the Plan.
11.11    Indemnification.
Each of the Administrative Committee and the Investment Committee and each
member of those committees will be indemnified by the Participating Companies
against judgment amounts, settlement amounts (other than amounts paid in
settlement to which the Participating Companies do not consent) and expenses,
reasonably incurred by the committee or him in connection with any action to
which the committee or he may be a party (by reason of his service as a member
of a committee), except in relation to matters as to which the committee or he
is adjudged in such action to be personally guilty of gross negligence or
willful misconduct in the performance of its or his duties. The foregoing right
to indemnification will be in addition to such other rights as such committee or
each committee member may enjoy as a matter of law or by reason of insurance
coverage of any kind. Rights granted hereunder will be in addition to and not in
lieu of any rights to indemnification to which such committee or each committee
member may be entitled pursuant to the by-laws of the Controlling Company.
Service on the Administrative or Investment Committee will be deemed in partial
fulfillment of a committee member’s function as an Employee, officer and/or
director of the Controlling Company or any Participating Company, if he serves
in such other capacity as well.




60

--------------------------------------------------------------------------------




ARTICLE XII
ALLOCATION OF AUTHORITY AND RESPONSIBILITIES
12.1    Controlling Company.
(a)    General Responsibilities. The Controlling Company, as Plan sponsor, will
have the following authority and responsibilities:
(1)    To appoint the Administrative Committee and the Investment Committee and
to monitor each of their performances;
(2)    To communicate such information to the Trustee, the Administrative
Committee and the Investment Committee as each needs for the proper performance
of its duties; and
(3)    To provide channels and mechanisms through which the Administrative
Committee and/or the Trustee can communicate with Participants.
In addition, the Controlling Company will perform such duties as are imposed by
law or by regulation and will serve as plan administrator in the absence of an
appointed Administrative Committee.


(b)    Authority of Participating Companies. Notwithstanding anything herein to
the contrary, and in addition to the authority and responsibilities specifically
given to the Participating Companies in the Plan, the Controlling Company, in
its sole discretion, may grant the Participating Companies such authority and
charge them with such responsibilities as the Controlling Company deems
appropriate.
12.2    Administrative Committee.
(a)    General Responsibilities. The Administrative Committee will have the
authority and responsibilities imposed by Article XI. With respect to the
authority and responsibilities described in Section 11.3(a), the Administrative
Committee will be a Named Fiduciary. The Administrative Committee will have no
authority or responsibilities other than as granted in the Plan or imposed as a
matter of law.
(b)    Allocation of Authority. In the event any of the areas of authority and
responsibilities of the Administrative Committee overlap with that of any other
Plan fiduciary, the Administrative Committee will coordinate with such other
fiduciaries the execution of such authority and responsibilities; provided, the
decision of the Administrative Committee with respect to such authority and
responsibilities ultimately will be controlling.
12.3    Investment Committee.
The Investment Committee, if any is appointed, will be a Named Fiduciary with
respect to its authority and responsibilities, as imposed by Article XI. The
Investment Committee will have no authority or responsibilities other than those
granted in the Plan and the Trust.


61

--------------------------------------------------------------------------------




12.4    Trustee.
The Trustee will be a fiduciary with respect to the Trust Fund assets and will
have the powers and duties set forth in the Trust Agreement.
12.5    Limitations on Obligations of Fiduciaries.
No fiduciary will have authority or responsibility to deal with matters other
than as delegated to it under the Plan, under the Trust Agreement or by
operation of law. A fiduciary will not in any event be liable for breach of
fiduciary responsibility or obligation by another fiduciary (including Named
Fiduciaries) if the responsibility or authority for the act or omission deemed
to be a breach was not within the scope of such fiduciary’s authority or
delegated responsibility.
12.6    Delegation.
Named Fiduciaries will have the power to delegate specific fiduciary
responsibilities (other than Trustee responsibilities). Such delegations may be
to officers or Employees of a Participating Company or to other persons, all of
whom will serve at the pleasure of the Named Fiduciary making such delegation.
Any such person may resign by delivering a written resignation to the delegating
Named Fiduciary. Vacancies created by any reason may be filled by the
appropriate Named Fiduciary or the assigned responsibilities may be assumed or
redelegated by the Named Fiduciary.
12.7    Multiple Fiduciary Roles.
Any person may hold more than one position of fiduciary responsibility and will
be liable for each such responsibility separately.




62

--------------------------------------------------------------------------------




ARTICLE XIII
AMENDMENT, TERMINATION AND ADOPTION
13.1    Amendment.
The provisions of the Plan may be amended at any time and from time to time by
the Board, the Administrative Committee or any duly authorized officer of the
Controlling Company; provided:
(a)    No amendment will increase the duties or liabilities of the Trustee
without the consent of such party;
(b)    Except as permitted by applicable laws, no amendment will decrease the
balance or vested percentage of an Account or eliminate an optional form of
benefit;
(c)    No amendment will be made which would divert any of the assets of the
Trust Fund to any purpose other than the exclusive benefit of Participants and
Beneficiaries, except that the Plan and Trust Agreement may be amended
retroactively and to affect the Accounts of Participants and Beneficiaries if
necessary to cause the Plan and Trust to be qualified and exempt from taxation
under the Code;
(d)    No amendment, unless authorized by the Board, will result in a
significant cost increase to the Controlling Company; and
(e)    Each amendment made by the Administrative Committee will be approved by a
majority of the Administrative Committee by resolutions, and each amendment made
by an officer of the Controlling Company will be approved by a resolution
executed by such officer.
13.2    Termination.
(a)    Right to Terminate. The Controlling Company expects the Plan to be
continued indefinitely, but it reserves the right to terminate the Plan at any
time by action of the Board. In either event, the Administrative Committee,
Investment Committee, each Participating Company and the Trustee will be
promptly advised of such decision in writing. For termination of the Plan by a
Participating Company as to itself (rather than the termination of the entire
Plan) refer to Section 13.3(e).
(b)    Vesting Upon Complete Termination. If the Plan is terminated by the
Controlling Company, the Accounts of all Participants, Beneficiaries or other
successors in interest as of such date will become 100% vested and
nonforfeitable. Upon termination of the Plan, the Administrative Committee will
instruct the Trustee, to the extent permissible under applicable law, to pay
over to each Participant the value of his interest in a single-sum payment and
to thereupon dissolve the Trust.
(c)    Dissolution of Trust. In the event that the Administrative Committee
decides to dissolve the Trust, as soon as practicable following the termination
of the Plan or the Administrative


63

--------------------------------------------------------------------------------




Committee’s decision, whichever is later, the assets under the Plan will be
converted to cash or other distributable assets, to the extent necessary to
effect a complete distribution of the Trust assets as described hereinbelow.
Following completion of the conversion, on a date selected by the Administrative
Committee, each individual with an Account under the Plan on such date will
receive a distribution of the total amount then credited to his Account. The
amount of cash and other property distributable to each such individual will be
determined as of the date of distribution (treating, for this purpose, such
distribution date as the Valuation Date as of which the distributable amount is
determined). In the case of a termination distribution as provided herein, the
Administrative Committee may direct the Trustee to take any action provided in
Section 10.9 (dealing with unclaimed benefits), except that it will not be
necessary to hold funds for any period of time stated in such Section. Within
the expense limitations set forth in the Plan, the Administrative Committee may
direct the Trustee to use assets of the Trust Fund to pay any due and accrued
expenses and liabilities of the Trust and any expenses involved in termination
of the Plan (other than expenses incurred for the benefit of the Participating
Companies). Notwithstanding anything in the Plan to the contrary, upon
termination of the Plan, the Administrative Committee may elect to transfer a
missing Participant’s or beneficiary’s Account to the Pension Benefit Guaranty
Corporation established by ERISA Section 4002, as permitted under ERISA Section
4050(d).
(d)    Vesting Upon Partial Termination. In the event of a partial termination
of the Plan as provided in Code Section 411(d)(3), the Accounts of those
Participants and Beneficiaries affected will become 100% vested and
nonforfeitable and, unless transferred to another qualified plan, will be
distributed in a manner and at a time consistent with the terms of Article X.
13.3    Adoption of the Plan by a Participating Company.
(a)    Procedures for Participation. As of the Effective Date, the Controlling
Company and the other Affiliates listed on Schedule A hereto will be
Participating Companies in the Plan. Any other Affiliate may become a
Participating Company and commence participation in the Plan subject to the
provisions of this subsection. In order for an Affiliate to become a
Participating Company, the Controlling Company or the Administrative Committee
must designate such company as a Participating Company and specify the effective
date of such designation. The name of any Affiliate which will commence
participation in the Plan, along with the effective date of its participation,
may be recorded in the records of the Controlling Company or the Administrative
Committee or on Schedule A hereto, which may be appropriately modified each time
a Participating Company is added or deleted without necessity of amending the
Plan. To adopt the Plan as a Participating Company, the company must accept
designation as a Participating Company, subject to all of the provisions of this
Plan and of the Trust. Upon adoption of the Plan by a Participating Company as
herein provided, the Employees of such company will be eligible to participate
in the Plan subject to the terms hereof and of the Administrative Committee’s
designation of the adopting company as such.
(b)    Single Plan. The Plan will be considered a single plan for purposes of
Treasury Regulation Section 1.414(l)-1(b)(1). All assets contributed to the Plan
by the Participating Companies will be available to pay benefits to all
Participants and Beneficiaries. Nothing contained herein will be construed to
prohibit the separate accounting of assets contributed by the Participating
Companies


64

--------------------------------------------------------------------------------




for purposes of cost allocation, Contributions, Forfeitures and other purposes,
pursuant to the terms of the Plan and as directed by the Administrative
Committee.
(c)    Authority under Plan. As long as a Participating Company’s designation as
such remains in effect, such Participating Company will be bound by, and subject
to, all provisions of the Plan and the Trust. The exclusive authority to amend
the Plan and the Trust will be vested in the Administrative Committee and the
Board, and no other Participating Company will have any right to amend the Plan
or the Trust. Any amendment to the Plan or the Trust adopted by the
Administrative Committee or the Board will be binding upon every Participating
Company without further action by such Participating Company.
(d)    Contributions to Plan. A Participating Company will be required to make
Contributions to the Plan at such times and in such amounts as specified in
Article III. The Contributions made (or to be made) to the Plan by the
Participating Companies will be allocated between and among such companies in
whatever equitable manner or amounts as the Administrative Committee will
determine.
(e)    Withdrawal from Plan. The Administrative Committee may terminate the
designation of a Participating Company, effective as of any date. A company’s
status as a Participating Company automatically will cease as of the date it
ceases to be an Affiliate. A Participating Company may withdraw from
participation in the Plan, with the approval of the Administrative Committee.
The withdrawal of a Participating Company will be effective as of the last day
of the Plan Year in which the notice of withdrawal is received by the
Administrative Committee (unless the Controlling Company or Administrative
Committee consents to a different effective date). Any Participating Company
which ceases to be a Participating Company will be liable for all costs and
liabilities (whether imposed under the terms of the Plan, the Code or ERISA)
accrued, with respect to its Employees, through the effective date of its
withdrawal or termination. The withdrawing or terminating Participating Company
will have no right to direct that assets of the Plan be transferred to a
successor plan for its Employees unless such transfer is approved by the
Administrative Committee in its sole discretion.
13.4    Merger, Consolidation and Transfer of Assets or Liabilities.
In the event of any merger or consolidation of the Plan with, or transfer of
assets or liabilities of the Plan to, any other plan, each Participant and
Beneficiary will have a plan benefit in the surviving or transferee plan
(determined as if such plan were then terminated immediately after such merger,
consolidation or transfer of assets or liabilities) that is equal to or greater
than the benefit he would have been entitled to receive under the Plan
immediately before such merger, consolidation or transfer of assets or
liabilities, if the Plan had terminated at that time.


65

--------------------------------------------------------------------------------




ARTICLE XIV
TOP-HEAVY PROVISIONS
14.1    Top-Heavy Plan Years.
The provisions set forth in this Article will become effective for any Plan
Years with respect to which the Plan is determined to be a Top-Heavy Plan and
will supersede any other provisions of the Plan which are inconsistent with
these provisions; provided, if the Plan is determined not to be a Top-Heavy Plan
in any Plan Year subsequent to a Plan Year in which the Plan was a Top-Heavy
Plan, the provisions of this Article will not apply with respect to such
subsequent Plan Year; provided further, the provisions of this Article will not
apply with respect to any Plan Year in which the Plan consists solely of a cash
or deferred arrangement which meets the requirements of Code Section 401(k)(12)
or 401(k)(13) and matching contributions with respect to which the requirements
of Code Section 401(m)(11) or 401(m)(12) are met; and, provided further, to the
extent that any of the requirements of this Article are no longer required under
Code Section 416 or any other Section of the Code, such requirements will be of
no force or effect.
14.2    Determination of Top-Heavy Status.
(a)    Application. The Plan will be considered a Top-Heavy Plan for a Plan Year
if either:
(1)    the Plan is not part of a Required Aggregation Group or a Permissive
Aggregation Group and, as of the Determination Date of such Plan Year, the value
of the Accounts of the Participants who are Key Employees under the Plan exceeds
60% of the value of the Accounts of all Participants; or
(2)    the Plan is part of a Required Aggregation Group which, as of the
Determination Date of such Plan Year, is a Top-Heavy Group;
provided, the Plan will not be considered a Top-Heavy Plan for a Plan Year under
subsection (a)(2) hereof if the Plan also is part of a Permissive Aggregation
Group which is not a Top-Heavy Group for such Plan Year.


(b)    Special Definitions.
(1)    Determination Date. The term “Determination Date” means (i) in the case
of the Plan Year that includes the original effective date of the Plan, the last
day of such Plan Year, and (ii) with respect to any other Plan Year of the Plan,
the last day of the immediately preceding Plan Year and (iii) for any plan year
of each other qualified plan maintained by a Participating Company or Affiliate
which is part of a Required or Permissive Aggregation Group, the date determined
under (i) or (ii) above as if the term “Plan Year” means the plan year for each
such other qualified plan.
(2)    Key Employee. The term “Key Employee” means an Employee defined in Code
Section 416(i) and the regulations thereunder. Generally, Key Employee will mean


66

--------------------------------------------------------------------------------




an Employee, former Employee or deceased Employee (and the beneficiaries of any
such Employee) who, at any time during the Plan Year that includes the
Determination Date, was either:
(A)    An officer of an Affiliate having a combined annual Compensation from all
Affiliates greater than $130,000 (or such other amount as is applicable for the
Plan Year under Code Section 416(i)(1)(A)(i)); provided, no more than 50
Employees (or, if lesser, the greater of 3% or 10% of all Employees of an
Affiliate) will be treated as officers of an Affiliate;
(B)    A 5 percent owner (or constructive owner within the meaning of Code
Section 318, as modified by Code Section 416(i)(1)(B)(iii)) of an Affiliate; or
(C)    A 1 percent owner (or constructive owner within the meaning of Code
Section 318, as modified by Code Section 416(i)(1)(B)(iii) and the regulations
thereunder) of an Affiliate having a combined annual Compensation from all
Affiliates of more than $150,000.
(3)    Non-Key Employee. The term “Non-Key Employee” means any Employee who is
not a Key Employee. For purposes hereof, former Key Employees will be treated as
Non-Key Employees.
(4)    Permissive Aggregation Group. The term “Permissive Aggregation Group”
means a Required Aggregation Group and any other qualified plan or plans
maintained or contributed to by an Affiliate which, when considered with the
Required Aggregation Group, would continue to satisfy the requirements of Code
Sections 401(a)(4) and 410.
(5)    Required Aggregation Group. The term “Required Aggregation Group” means a
group of plans of the Affiliates consisting of (i) each plan which, for such
Plan Year or any of the 4 preceding Plan Years, qualifies under Code Section
401(a) and in which a Key Employee is a participant, and (ii) each other plan
which, during this 5-year period, qualifies under Code Section 401(a) and which
enables any plan described in clause (i) hereof to satisfy the requirements of
Code Sections 401(a)(4) or 410.
(6)    Top-Heavy Group. The term “Top-Heavy Group” means a Required or
Permissive Aggregation Group with respect to which the sum (determined as of a
Determination Date) of (i) the present value of the cumulative accrued benefits
for Key Employees under all Defined Benefit Plans included in such group, and
(ii) the aggregate of the accounts of Key Employees under all Defined
Contribution Plans included in such group, exceeds 60% of a similar sum
determined for all Employees.
(c)    Special Rules. The following rules will apply in determining whether the
Plan is a Top-Heavy Plan under subsection (a)(1) or (a)(2) above:


67

--------------------------------------------------------------------------------




(1)    The value of any account balance under any Defined Contribution Plan and
the value of any accrued benefit under any Defined Benefit Plan will be
determined as of the most recent valuation date that falls within, or ends with,
the 12-month period ending on the Determination Date or, if plans are
aggregated, the Determination Dates that fall within the same calendar year.
(2)    The value of the Accounts under the Plan or the accounts under any other
Defined Contribution Plan included in a Required or Permissive Aggregation Group
for any Determination Date, other than the Determination Date for the first plan
year, will include the amounts actually contributed and paid to the plan on or
before the Determination Date, and will exclude any amounts to be contributed
with respect to such preceding plan year but not actually paid to the plan on or
before the Determination Date. The value of the accounts under any Defined
Contribution Plan for the Determination Date of the first plan year will include
all amounts contributed to the plan as of the Determination Date, regardless of
whether such amounts will have been actually paid or merely accrued as of the
Determination Date.
(3)    The value of any account balance under any Defined Contribution Plan and
the present value of any accrued benefit under any Defined Benefit Plan as of
any Determination Date will be increased by the aggregate distributions made
under the plan (including distributions under a terminated plan which, if it had
not been terminated, would have been included in a Required Aggregation Group)
during the 1-year period ending on the Determination Date (or, in the case of
distributions made for a reason other than severance from employment, death, or
disability, the 5-year period ending on the Determination Date).
(4)    Accrued benefits and accounts of the following individuals will not be
taken into account for a Plan Year: (A) any Non-Key Employee who, in a prior
Plan Year, was a Key Employee or (B) any Employee who had not performed any
services for a Participating Company at any time during the 1-year period ending
on the Determination Date for such Plan Year.
(5)    The value of any account balance will not include deductible employee
contributions, as described in Code Section 72(o)(5)(A).
(6)    The extent to which rollovers and plan to plan transfers are taken into
account in determining the value of any account balance or accrued benefit will
be determined in accordance with Code Section 416 and the regulations
thereunder.
(7)    Each Non-Key Employee’s accrued benefit under the Plan and any Defined
Benefit Plans will be determined (A) under the method, if any, that uniformly
applies for accrual purposes under all Defined Benefit Plans, or (B) if there is
no such method, as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under the fractional accrual rate set forth under Code
Section 411(b)(1)(C).


68

--------------------------------------------------------------------------------




14.3    Top-Heavy Minimum Contribution.
(a)    Multiple Defined Contribution Plans. For any Plan Year in which the Plan
is a Top-Heavy Plan, the aggregate company Contributions (when added to similar
contributions made under other defined contribution plans) allocated to the
Account of any Active Participant who is a Non-Key Employee will not be less
than the Defined Contribution Minimum. To the extent that the company
Contributions are less than the Defined Contribution Minimum, additional company
Contributions will be provided under the Plan. For purposes hereof, a Non-Key
Employee will not fail to receive a minimum contribution hereunder for a Plan
Year because (i) such Non-Key Employee fails to complete 1,000 Hours of Service
for such Plan Year or (ii) such Non-Key Employee is excluded from participation
(or receives no allocation) merely because his Compensation is less than a
stated amount or because he failed to make a Deferral Election for such Plan
Year.
(b)    Defined Contribution and Benefit Plans. In the event that Non-Key
Employees are covered under both the Plan and one or more Defined Benefit Plans
maintained by an Affiliate, the minimum contribution level set forth in
subsection (a) hereof will be satisfied if each such Non-Key Employee receives a
benefit level under such Defined Contribution and Defined Benefit Plans which is
not less than the Defined Benefit Minimum offset by any benefits provided under
the Plan and any other Defined Contribution Plans maintained by any Affiliate.
(c)    Defined Contribution Minimum. The term “Defined Contribution Minimum”
means, with respect to the Plan, a minimum level of company Contributions
allocated with respect to a Plan Year to the Account of each Active Participant
who is a Non-Key Employee; such level being the lesser of:
(1)    3% of such Active Participant’s Compensation for such Plan Year; or
(2)    if no Defined Benefit Plan of an Affiliate uses the Plan to satisfy the
requirements of Code Sections 401(a)(4) or 410, the highest percentage of
Compensation at which company Contributions are made, or are required to be
made, under the Plan for such Plan Year for any Key Employee.
For purposes of this subsection (c), (i) qualified nonelective contributions
made by the Controlling Company in order to satisfy the anti-discrimination
tests of Code Section 401(k) or Section 401(m) (for example, Supplemental
Contributions) may be treated as company Contributions, (ii) Participant
Contributions (other than Catch-Up Contributions) and Matching Contributions
will be taken into account as company Contributions for Key Employees,
(iii) Matching Contributions may be treated as company Contributions and may be
taken into account for satisfying the minimum contribution requirement for
Non-Key Employees, and (iv) Before-Tax and Roth Contributions will not be taken
into account for satisfying the minimum contribution requirement for Non-Key
Employees.


(d)    Defined Benefit Minimum. The term “Defined Benefit Minimum” means, with
respect to a Defined Benefit Plan, a minimum level of accrued benefit derived
from employer contributions with respect to a plan year for each participant who
is a Non-Key Employee; such level, when expressed as an annual retirement
benefit, being not less than the product of (1) and (2), where:


69

--------------------------------------------------------------------------------




(1)    equals the Non-Key Employee’s average Compensation for the period of
consecutive years (not exceeding 5) when such Non-Key Employee had the highest
aggregate Compensation from all Affiliates; and
(2)    equals the lesser of (A) 2% times such Non-Key Employee’s number of years
of service or (B) 20%.
For purposes of determining the Defined Benefit Minimum, “years of service” will
not include any year of service if the plan was not a Top-Heavy Plan for the
plan year ending during such year of service and will not include any years of
service completed in a plan year beginning before January 1, 1984. Compensation
in years before January 1, 1984, and Compensation in years after the close of
the last plan year in which the plan is a Top-Heavy Plan will be disregarded.
All accruals of employer-provided benefits, whether or not attributable to years
for which the Plan is top heavy, may be used in determining whether the minimum
contribution requirements set forth in this Section are satisfied.


14.4    Top-Heavy Minimum Vesting.
The vesting schedule set forth in Section 8.1 satisfies the top-heavy minimum
vesting requirements.
14.5     Construction of Limitations and Requirements.
The descriptions of the limitations and requirements set forth in this Article
are intended to serve as statements of the minimum legal requirements necessary
for the Plan to remain qualified under the applicable terms of the Code. The
Participating Companies do not desire or intend, and the terms of this Article
will not be construed, to impose any more restrictions on the operation of the
Plan than required by law. Therefore, the terms of this Article and any related
terms and definitions in the Plan will be interpreted and operated in a manner
which imposes the least restrictions on the Plan.




70

--------------------------------------------------------------------------------




ARTICLE XV
MISCELLANEOUS
15.1    Nonalienation of Benefits and Spendthrift Clause.
(a)    General Nonalienation Requirements. Except to the extent permitted by law
and as provided in subsection (b), (c) or (d) hereof, none of the Accounts,
benefits, payments, proceeds or distributions under the Plan will be subject to
the claim of any creditor of a Participant or beneficiary or to any legal
process by any creditor of such Participant or beneficiary; and neither such
Participant nor beneficiary will have any right to alienate, commute, anticipate
or assign any of the Accounts, benefits, payments, proceeds or distributions
under the Plan except to the extent expressly provided herein.
(b)    Exception for Qualified Domestic Relations Orders.
(1)    The nonalienation requirements of subsection (a) hereof will apply to the
creation, assignment or recognition of a right to any benefit payable with
respect to a Participant pursuant to a domestic relations order, unless such
order is (i) determined to be a qualified domestic relations order, as defined
in Code Section 414(p), entered on or after January 1, 1985, or (ii) any
domestic relations order, as defined in Code Section 414(p), entered before
January 1, 1985, pursuant to which a transferor plan was paying benefits on
January 1, 1985. The Administrative Committee will establish reasonable written
procedures to determine the qualified status of a domestic relations order.
Further, to the extent provided under a qualified domestic relations order, a
former spouse of a Participant will be treated as the Spouse or Surviving Spouse
for all purposes under the Plan.
(2)    The Administrative Committee will establish reasonable procedures to
administer distributions under qualified domestic relations orders which are
submitted to it. The Administrative Committee, to the extent provided in a
qualified domestic relations order, will direct the Trustee to pay, in a
single-sum payment, the full amount of the benefit payable to any alternate
payee under a qualified domestic relations order. Such cash-out payment will be
made within a reasonable period after the Administrative Committee determines
that a domestic relations order is a qualified domestic relations order, or if
later, when the terms of the qualified domestic relations order permit such a
distribution. (See also Section 10.4.) If the terms of a qualified domestic
relations order do not permit an immediate cash-out payment, the benefits will
be paid to the alternate payee in accordance with the terms of such order and
the applicable terms of the Plan.
(c)    Exception for Loans from the Plan. All loans made by the Trustee to any
Participant or beneficiary will be secured by a pledge of the borrower’s
interest in the Plan.
(d)    Exception for Crimes Against the Plan. The nonalienation requirements of
subsection (a) hereof will not apply to any offset of a Participant’s Account,
benefit, payments, proceeds or distributions under the Plan against an amount
that the Participant is ordered or required to pay to the Plan if:


71

--------------------------------------------------------------------------------




(1)    the order or requirement to pay arises, on or after August 5, 1997, (i)
under a judgment of conviction for a crime involving the Plan; (ii) under a
civil judgment (including a consent order or decree) entered by a court in an
action brought in connection with a violation (or alleged violation) of part 4
of subtitle B of title I of ERISA; or (iii) pursuant to a settlement agreement
between the Secretary of Labor and the Participant, or a settlement agreement
between the Pension Benefit Guaranty Corporation and the Participant, in
connection with a violation (or alleged violation) of part 4 of such subtitle by
a fiduciary or any other person; and
(2)    the judgment, order, decree, or settlement agreement expressly provides
for the offset of all or part of the amount ordered or required to be paid to
the Plan against the Participant’s benefits provided under the Plan.
15.2    Headings.
The headings and subheadings in the Plan have been inserted for convenience of
reference only and are to be ignored in any construction of the provisions
hereof.
15.3    Construction, Controlling Law.
In the construction of the Plan, the masculine will include the feminine and the
feminine the masculine, and the singular will include the plural and the plural
the singular, in all cases where such meanings would be appropriate. Unless
otherwise specified, any reference to a Section, subsection or Article will be
interpreted as a reference to a Section, subsection or Article of the Plan, as
applicable. The Plan will be construed in accordance with the laws of the State
of Georgia and applicable federal laws.
15.4    Legally Incompetent.
The Administrative Committee may in its discretion direct that payment be made,
and the Trustee will make payment on such direction, directly to an incompetent
or disabled person, whether incompetent or disabled because of minority or
mental or physical disability, to the guardian of such person, to any person
having legal custody of such person, or to any person with whom such incompetent
or disabled person lives, in each case without further liability with respect to
or in the amount of such payment either on the part of any Participating
Company, the Plan, the Administrative Committee or the Trustee.
15.5    Title to Assets, Benefits Supported Only By Trust Fund.
No Participant or beneficiary will have any right to, or interest in, any assets
of the Trust Fund upon termination of his employment or otherwise, except as
provided from time to time under the Plan, and then only to the extent of the
benefits payable under the Plan to such Participant or beneficiary out of the
assets of the Trust Fund. Any person having any claim under the Plan will look
solely to the assets of the Trust Fund for satisfaction. The foregoing sentence
notwithstanding, each Participating Company will indemnify and save any of its
officers, members of its board of directors or agents, and each of them,
harmless from any and all claims, loss, damages, expense and liability


72

--------------------------------------------------------------------------------




arising from their responsibilities in connection with the Plan and from acts,
omissions and conduct in their official capacity, except to the extent that such
effects and consequences will result from their own willful misconduct or gross
negligence.
15.6    Legal Action.
In any action or proceeding involving the assets held with respect to the Plan
or Trust Fund or the administration thereof, the Participating Companies, the
Administrative Committee and the Trustee will be the only necessary parties and
no Participants, Employees, or former Employees, their Beneficiaries or any
other person having or claiming to have an interest in the Plan will be entitled
to any notice of process; provided, that such notice as is required by the
Internal Revenue Service and the Department of Labor to be given in connection
with Plan amendments, termination, curtailment or other activity will be given
in the manner and form and at the time so required. Any final judgment which is
not appealed or appealable that may be entered in any such action or proceeding
will be binding and conclusive on the parties hereto, the Administrative
Committee and all persons having or claiming to have an interest in the Plan.
15.7    Exclusive Benefit; Refund of Contributions.
No part of the Trust Fund will be used for or diverted to purposes other than
the exclusive benefit of the Participants and Beneficiaries, subject, however,
to the payment of all costs of maintaining and administering the Plan and Trust.
Notwithstanding the foregoing, Contributions to the Trust by a Participating
Company may be refunded to the Participating Company under the following
circumstances and subject to the following limitations:
(a)    Permitted Refunds. If and to the extent permitted by the Code and other
applicable laws and regulations thereunder, upon the Participating Company’s
request, a Contribution which is (i) made by a mistake in fact, or
(ii) conditioned upon the deductibility of the Contribution under Code Section
404, will be returned to the Participating Company making the Contribution
within one year after the payment of the Contribution or the disallowance of the
deduction (to the extent disallowed), whichever is applicable.
(b)    Payment of Refund. If any refund is paid to a Participating Company
hereunder, such refund will be made without interest or other investment gains,
will be reduced by any investment losses attributable to the refundable amount
and will be apportioned among the Accounts of the Participants as an investment
loss, except to the extent that the amount of the refund can be attributed to
one or more specific Participants (for example, as in the case of certain
mistakes of fact), in which case the amount of the refund attributable to each
such Participant’s Account will be debited directly against such Account.
(c)    Limitation on Refund. No refund will be made to a Participating Company
if such refund would cause the balance in a Participant’s Account to be less
than the balance would have been had the refunded contribution not been made.
15.8    Plan Expenses.


73

--------------------------------------------------------------------------------




As permitted under the Code and ERISA, expenses incurred with respect to
administering the Plan and Trust will be paid by the Trustee from the Trust Fund
to the extent such costs are not paid by the Participating Companies or to the
extent the Controlling Company requests that the Trustee reimburse it or any
other Participating Company for its payment of such expenses. Upon request, the
Trustee will reimburse the Controlling Company for its salary and other labor
costs related to the Plan to the extent that such costs constitute proper Plan
expenses. The Administrative Committee may provide for such expenses to be
charged against earnings as provided in Section 7.4 and/or Forfeitures as
provided in Section 5.6 or Participants’ Accounts (on a per capita basis, in
proportion to the value of such Accounts or on any other basis permitted under
the Code and ERISA). The Administrative Committee may provide for any expenses
specifically attributable to an Account to be charged against such Account.
15.9    Satisfaction of Writing Requirement By Other Means.
In any circumstance where the Plan requires delivery of a written notice or
other document, such requirement may be satisfied by electronic or any other
means permitted under applicable law, pursuant to procedures and rules
established by the Administrative Committee.


IN WITNESS WHEREOF, the Controlling Company has caused the Plan to be executed
by a duly authorized officer on the date written below.




AARON’S, INC.




 
 

 
By: /s/ James L. Cates
 
 
 
Title: Senior Vice President
 
 
 
Date: December 31, 2015











74

--------------------------------------------------------------------------------







AARON’S, INC.
EMPLOYEES RETIREMENT PLAN


SCHEDULE A


PARTICIPATING COMPANIES
[see Plan Sections 1.30, 1.57 and 13.3]




Progressive Finance Holdings, LLC
Dent-A-Med, Inc.
Woodhaven Furniture Industries, LLC










A-1

--------------------------------------------------------------------------------







AARON’S, INC.
EMPLOYEES RETIREMENT PLAN


SCHEDULE B


PAST SERVICE CREDIT
[see Plan Sections 1.83 and 1.84]




An Employee’s periods of employment with the following entities, prior to such
entities becoming Affiliates, will be taken into account for eligibility and
vesting purposes under the Plan subject to any restrictions described below:
1.
An Employee who was employed by Progressive Finance Holdings, LLC, as of the
date the Controlling Company acquired Progressive Finance Holdings, LLC will
receive credit under the Plan for his period of employment with Progressive
Finance Holdings, LLC, prior to its acquisition by the Controlling Company, for
all purposes under the Plan.

2.
An Employee who was employed by Dent-A-Med, Inc. as of the date Progressive
Holdings, LLC acquired Dent-A-Med, Inc. will receive credit under the Plan for
this period of employment with Dent-A-Med, Inc. prior to its acquisition by
Progressive Finance Holdings, LLC, for all purposes under the Plan.





B-1

--------------------------------------------------------------------------------





AARON’S, INC.
EMPLOYEES RETIREMENT PLAN


SCHEDULE C


TRANSFER ACCOUNTS
[see Plan Sections 1.77 and 4.2]




1.
None.





B-1